        Case 6:21-cv-00097-ADA Document 19 Filed 04/12/21 Page 1 of 113




                             UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF TEXAS
                                    WACO DIVISION


Lynk Labs, Inc.,

               Plaintiff,                                Case No. 6:21-cv-00097-ADA
v.
                                                         JURY TRIAL DEMANDED
Home Depot USA, Inc., The Home Depot Inc.,
and Home Depot Product Authority, LLC,

               Defendants.



     ANSWER TO FIRST AMENDED COMPLAINT FOR PATENT INFRINGEMENT,
               ADDITIONAL DEFENSES AND COUNTERCLAIMS

       Home Depot USA, Inc. (“HDUSA”), The Home Depot, Inc. (“THD”), and Home Depot

Product Authority, LLC (“HDPA”) (collectively “Defendants” or “Home Depot”)1 hereby file

their Answer and Additional Defenses to Plaintiff Lynk Labs, Inc.’s (“Plaintiff” or “Lynk”) First

Amended Complaint for Patent Infringement (“Complaint”), as follows:

                                 NATURE OF THE ACTION

       Complaint No. 1: This is a civil action arising under the patent laws of the United

States, 35 U.S.C. § 1 et seq., specifically including 35 U.S.C. § 271, based on Home Depot’s

willful infringement of U.S. Patent Nos. 10,492,251 (the “’251 Patent”); 10,757,783 (the “’783

Patent”); 10,091,842 (the “’842 Patent”); 10,932,341 (the “’341 Patent”); 10,537,001 (the “’001

Patent”); 10,349,479 (the “’479 Patent”); 10,652,979 (the “’979 Patent”); 10,154,551 (the “’551



1
 The Home Depot, Inc. is an improperly named holding company, which does not manufacture,
use, sell or offer for sale any device accused of infringement in this case or operate the orange
box stores or Home Depot’s online presence, and should accordingly be dismissed from this
case.

                                                1
EAST\180147044.4
        Case 6:21-cv-00097-ADA Document 19 Filed 04/12/21 Page 2 of 113




Patent”); and 10,517,149 (the “’149 Patent”) (collectively “the Patents-in-Suit”). The Patents-in-

Suit are attached hereto as Exhibits A–I.

        Answer to Complaint No. 1: Defendants admit that Plaintiff purports to bring a patent

infringement action under Title 35 of the United States Code, but Defendants specifically deny

all allegations of infringement. Defendants admit that what purports to be the Patents-in-Suit are

attached as Exhibits A-I to the Complaint.

                                            THE PARTIES

        Complaint No. 2: Lynk is a corporation incorporated in the State of Illinois with its

principal place of business at 2511 Technology Drive, Suite 108, Elgin, Illinois 60124. Before

then, Lynk’s principal place of business was 585 Tollgate Road, Suite E, Elgin, Illinois 60017.

        Answer to Complaint No. 2: Defendants are without knowledge or information

sufficient to form a belief as to the truth of the allegations set forth in this paragraph, and

therefore deny them.

        Complaint No. 3: Upon information and belief, HDUSA is a Delaware corporation with

its principal place of business at 2455 Paces Ferry Road, Atlanta, Georgia 30339. HDUSA

operates physical stores in this District, including at 1803 North I-35 Bellmead Waco, Waco,

Texas 76705 and at 5605 W Waco Dr., Waco, Texas 76710, at which HDUSA sells products to

customers in this District, including the products accused of infringement in this case. Likewise,

HDUSA operates at least one distribution center in this District, including at 10815 Sentinel St.,

San Antonio, Texas 78217.

        Answer to Complaint No. 3: Defendants admit HDUSA is a Delaware corporation with

its principal place of business at 2455 Paces Ferry Road, Atlanta, Georgia 30339, and that

HDUSA operates (i) a distribution center at 10815 Sentinel St., San Antonio, Texas, and (ii)

certain stores in this District through which at least certain of the accused products in this case

                                                   2
EAST\180147044.4
         Case 6:21-cv-00097-ADA Document 19 Filed 04/12/21 Page 3 of 113




can be purchased. Defendants deny that HDUSA has committed any act of infringement in this

District or any other district.

        Complaint No. 4: Upon information and belief, THD is a Delaware corporation with its

principal place of business at 2455 Paces Ferry Road, Atlanta, Georgia 30339. THD operates a

Home Depot Technology Center at 13011B McCallen Pass, Austin, Texas 78753. Likewise,

THD owns and operates BlackLocus, a “Home Depot Innovation Lab,” at 101 W 6th Street,

Suite 700, Austin, Texas 78701. Additionally, THD operates an app available for iOS and

Android devices on which THD sells products to customers in this District, including the

products accused of infringement in this case:




        Answer to Complaint No. 4: Defendants admit that THD is a Delaware corporation

with its principal place of business at 2455 Paces Ferry Road, Atlanta, Georgia 30339.

Defendants state that BlackLocus, Inc. merged into HDPA and that it retains an office in the

District, and that the branding at www.blacklocus.com with respect to Home Depot speaks for

                                                 3
EAST\180147044.4
        Case 6:21-cv-00097-ADA Document 19 Filed 04/12/21 Page 4 of 113




itself. To the extent the allegations of this paragraph of the Complaint distort or mischaracterize

that branding they are denied. Defendants deny that THD has committed any act of infringement

in this District or any other district, and deny the remaining allegations of this paragraph.

       Complaint No. 5: Upon information and belief, HDPA is a Georgia limited liability

company with its principal place of business at 2455 Paces Ferry Road, Atlanta, Georgia 30339.

HDPA operates www.homedepot.com, and sells products on that website to customers in this

District, including the products accused of infringement in this case.

       Answer to Complaint No. 5: Defendants admit that HDPA is a Georgia limited liability

company with its principal place of business at 2455 Paces Ferry Road, Atlanta, Georgia 30339.

Defendants admit HDPA owns certain intellectual property rights to the content at

www.homedepot.com, but deny that it sells products on that website to customers in this District,

and deny that HDPA has committed any act of infringement in this District or any other district.

       Complaint No. 6: HDUSA, THD, and HDPA are each individually liable and are jointly

and severally liable for infringement of the Patents-in-Suit. Under theories of alter ego, single

business enterprise liability, and agency, the conduct of each can be attributed to and considered

the conduct of others for purposes of infringement of the Patents-in-Suit. HDUSA, THD, and

HDPA have in the past and continue to hold themselves out as a single entity—“Home Depot”

—acting in concert, with knowledge of each other’s actions and control over each other.

       Answer to Complaint No. 6: The allegations of this paragraph of the Complaint

constitute legal conclusions to which no response of Defendants is required. To the extent a

response is required, the allegations are denied.




                                                    4
EAST\180147044.4
           Case 6:21-cv-00097-ADA Document 19 Filed 04/12/21 Page 5 of 113




                                  JURISDICTION AND VENUE

           Complaint No. 7: This Court has subject matter jurisdiction pursuant to 28 U.S.C. §§

1331 and 1338(a) because the claims arise under the patent laws of the United States, 35 U.S.C.

§ 1 et seq., including 35 U.S.C. § 271.

           Answer to Complaint No. 7: The allegations of this paragraph of the Complaint

constitute legal conclusions to which no response of Defendants is required.

           Complaint No. 8: This Court has personal jurisdiction over Home Depot in this action

because its contacts with the Western District of Texas are significant and pervasive. Home

Depot has committed acts within the Western District of Texas giving rise to this action and

Home Depot has established minimum contacts with this forum such that the exercise of

jurisdiction over Home Depot would not offend traditional notions of fair play and substantial

justice.

           Answer to Complaint No. 8: Defendants admit that certain Home Depot entities have

conducted business in the State of Texas and in this District, but deny that they have committed

any act of infringement in this District or any other district. The Home Depot, Inc. is an

improperly named holding company, which does not manufacture, use, sell or offer for sale any

device accused of infringement in this case or operate the orange box stores or Home Depot’s

online presence, and should accordingly be dismissed from this case. The remaining allegations

of this paragraph of the Complaint constitute legal conclusions to which no response of

Defendants is required.

           Complaint No. 9: On information and belief, Home Depot has committed and continues

to commit acts of infringement in this District by, among other things, offering to sell and selling

products and/or services that infringe the Patents-in-Suit.

           Answer to Complaint No. 9: Denied.

                                                  5
EAST\180147044.4
        Case 6:21-cv-00097-ADA Document 19 Filed 04/12/21 Page 6 of 113




       Complaint No. 10: Further, THD operates a Home Depot Technology Center within the

District. In a 2018 press release, Home Depot announced that it would hire “approximately 1,000

new technology professionals . . . at its primary technology centers in Atlanta, Austin[,] and

Dallas to support initiatives related to its $11.1 billion three-year strategic investment plan.

Exhibit J, The Home Depot to Hire 1,000 Technology Professionals, available at

https://www.prnewswire.com/news-releases/the-home-depot-to-hire-1-000-technology-

professionals-300632084.html.

       Answer to Complaint No. 10: Defendants admit that a Home Depot-related technology

center exists within the District, but deny that THD operates it. Defendants state that Exhibit J

speaks for itself, and to the extent the allegations of this paragraph of the Complaint distort or

mischaracterize Exhibit J they are denied.

       Complaint No. 11: Likewise, THD owns and operates the BlackLocus Home Depot

Innovation Lab within the District, which Home Depot characterizes as “a substantial investment

in data science, innovation, technology and design.” Exhibit K, Home - BlackLocus, available at

https://www.blacklocus.com/#about. Upon information and belief, THD employees at both the

Home Depot Technology Center and BlackLocus have conducted and continue to conduct

research related to the products that infringe the Patents-in-Suit.

       Answer to Complaint No. 11: Defendants admit that BlackLocus, Inc. was merged into

HDPA, a THD subsidiary, and that it retains an office within the District. Defendants state that

Exhibit K speaks for itself, and to the extent the allegations of this paragraph of the Complaint

distort or mischaracterize Exhibit K they are denied. Defendants deny the remaining allegations

in this paragraph.




                                                  6
EAST\180147044.4
           Case 6:21-cv-00097-ADA Document 19 Filed 04/12/21 Page 7 of 113




       Complaint No. 12: Moreover, HDUSA is registered to do business in the State of Texas,

and has appointed Corporation Service Co. DBA CSC - Lawyers Inco, located at 211 E. 7th St.

Suite 620, Austin, Texas 78701, as its agent for service of process. Upon information and belief,

THD was registered to do business in the State of Texas, and had also appointed Corporation

Service Co. DBA CSC - Lawyers Inco, located at 211 E. 7th St. Suite 620, Austin, Texas 78701,

as its agent for service of process. Likewise, upon information and belief, HDPA was registered

to do business in the State of Texas, and had also appointed Corporation Service Co. DBA CSC -

Lawyers Inco, located at 211 E. 7th St. Suite 620, Austin, Texas 78701, as its agent for service of

process.

       Answer to Complaint No. 12: Defendants admit that HDUSA is registered as a foreign

corporation and HDPA has been registered as a foreign corporation with the Texas Secretary of

State, and have appointed CSC as an agent for service of process. Responding further,

Defendants state that THD is an improperly named holding company, which does not

manufacture, use, sell or offer for sale any device accused of infringement in this case or operate

the orange box stores or Home Depot’s online presence, and should accordingly be dismissed

from this case.

       Complaint No. 13: Venue is proper in this district under 28 U.S.C. §§ 1391 and

1400(b).

       Answer to Complaint No. 13: The allegations of this paragraph of the Complaint

constitute legal conclusions to which no response of Defendants is required. Defendants deny

that venue in this District is convenient for the parties and witnesses.

       Complaint No. 14: Home Depot has a physical presence and a regular and established

place of business in the Western District of Texas, including its retail orange box stores, its



                                                  7
EAST\180147044.4
            Case 6:21-cv-00097-ADA Document 19 Filed 04/12/21 Page 8 of 113




distribution center(s), the Home Depot Technology Center, and BlackLocus, as detailed above.

Home Depot further sells products out of its retail orange box stores through both its

homedepot.com website and on the Home Depot app.

        Answer to Complaint No. 14: Defendants incorporate their responses to paragraphs 3, 5

and 10-11 supra herein. The remaining allegations of this paragraph constitute conclusions of

law to which no response of Defendants is required.

        Complaint No. 15: In H-E-B, LP v. Wadley Holdings, LLC, d/b/a Nice COOLERS, Case

No. 6:20-CV-00081-ADA, HDUSA and HDPA admitted that they do business in the State of

Texas and that they maintain regular and established places of business within this Judicial

District. See ECF 30, Answer at ¶ 13. Similarly, in LedComm LLC v. The Home Depot, Inc.,

Case No. 6:20-cv-00946, HDUSA again conceded it does business in the State of Texas and

operates retail stores in this District. See generally ECF 14.

        Answer to Complaint No. 15: Defendants state that the documents cited by Plaintiff in

this paragraph speak for themselves, and to the extent the allegations of this paragraph of the

Complaint distort or mischaracterize those pleadings they are denied.

        Complaint No. 16: Further, Home Depot has committed acts of infringement in this

District.

        Answer to Complaint No. 16: Denied.

        Complaint No. 17: For example, the accused Commercial Electric 13 in. Brushed

Nickel Color Changing LED Ceiling Flush Mount (SKU: 1003 334 178) is available for sale to

customers in this District at HDUSA’s retail orange box stores:




                                                  8
EAST\180147044.4
        Case 6:21-cv-00097-ADA Document 19 Filed 04/12/21 Page 9 of 113




       Answer to Complaint No. 17: Defendants admit the Commercial Electric 13 in.

Brushed Nickel Color Changing LED Ceiling Flush Mount (SKU: 1003 334 178) is currently

available for purchase in at least certain Home Depot orange box stores in this District.

       Complaint No. 18: The accused Commercial Electric 13 in. Brushed Nickel Color

Changing LED Ceiling Flush Mount is available for sale to customers in this District on THD’s

phone-based app:




                                                 9
EAST\180147044.4
        Case 6:21-cv-00097-ADA Document 19 Filed 04/12/21 Page 10 of 113




       Answer to Complaint No. 18: Defendants admit the Commercial Electric 13 in.

Brushed Nickel Color Changing LED Ceiling Flush Mount (SKU: 1003 334 178) is currently

available for purchase in this District on the Home Depot App. Defendants deny that THD

operates this app.

       Complaint No. 19: The accused Commercial Electric 13 in. Brushed Nickel Color

Changing LED Ceiling Flush Mount is available for sale to customers in this District on HDPA’s

homedepot.com website: https://www.homedepot.com/p/Commercial-Electric-13-in-Brushed-

Nickel-Color-Changing-LED-Ceiling-Flush-Mount-2-Pack-JJU3011L-2-BN/305607242.



                                             10
EAST\180147044.4
        Case 6:21-cv-00097-ADA Document 19 Filed 04/12/21 Page 11 of 113




        Answer to Complaint No. 19: Defendants admit the Commercial Electric 13 in.

Brushed Nickel Color Changing LED Ceiling Flush Mount (SKU: 1003 334 178) is currently

available for purchase in this District on www.homedepot.com . Defendants deny the

characterization that this is “HDPA’s www.homedepot.com website.”

        Complaint No. 20: Upon information and belief, the other products accused of

infringement in this Complaint are similarly sold in this District through HDUSA’s retail orange

box stores, THD’s app, and HDPA’s homedepot.com website.

        Answer to Complaint No. 20: Defendants admit that at least certain of the voluminous

number of accused products in this case are currently available for purchase in this District at

Home Depot orange box stores operated by HDUSA, through the Home Depot App and/or at

www.homedepot.com. Defendants deny that they have committed any act of infringement in

this District or any other district, and deny the remaining allegations of this paragraph.

        Complaint No. 21: Further, on information and belief, Home Depot knowingly

expanded their products incorporating Lynk’s patented technology based on research taking

place at Home Depot’s Technology Center and/or BlackLocus in this District.

        Answer to Complaint No. 21: Denied.

                                   FACTUAL BACKGROUND

        Complaint No. 22: Lynk was founded in 1997 by Mike Miskin, who is and was

President and CEO of Lynk. Since its inception, Lynk has been a technology pioneer,

challenging industry understanding of conventional physics, beginning with technology in fields

such as broadband communications, wireless communications, and wireless power.

        Answer to Complaint No. 22: Defendants are without knowledge or information

sufficient to form a belief as to the truth of the allegations set forth in this paragraph, and

therefore deny them.

                                                  11
EAST\180147044.4
        Case 6:21-cv-00097-ADA Document 19 Filed 04/12/21 Page 12 of 113




       Complaint No. 23: In the early 2000s, after being negatively impacted by the telecom

bubble, Lynk needed to explore other market opportunities to reshape the company. While trying

to continue to innovate in telecommunications, high speed backplanes, wireless power, etc.,

Lynk realized it could also apply and advance some of its technology in the general lighting

field. At that time, the development of light emitting diode (“LEDs”) for general lighting uses

was still in its very early stages. Over the course of the next several years, Lynk developed and

patented pioneering innovations that are now common place in the LED lighting industry

including but not limited to: LED lighting systems driven by constant voltage power supplies,

smart LED lighting systems, warm dim or warm glow LED lighting devices, LED lighting

devices and/or systems allowing users to select the brightness and/or color temperature of light,

vintage/filament style LED light bulbs, LED replacement tubes, direct AC mains connected LED

assemblies known as driver-onboard (“DoB”), and LED lighting devices with an integrated

universal voltage driver (“Integrated Driver”).

       Answer to Complaint No. 23: Defendants deny that the patents-in-suit are novel or

non-obvious. Defendants are without knowledge or information sufficient to form a belief as to

the truth of the remaining allegations set forth in this paragraph, and therefore deny them.

       Complaint No. 24: A significant percentage of Home Depot’s total revenue is derived

from sales of lighting products, and lighting products in the preceding categories dominate the

lighting products on Home Depot’s shelves.

       Answer to Complaint No. 24: Defendants admit that Home Depot derives revenue from

the sale of lighting products. The remaining allegations of this paragraph are generalized, vague,

and laden with subjective characterizations. To the extent a response is required, Defendants

deny the allegations and characterizations of this paragraph.



                                                  12
EAST\180147044.4
        Case 6:21-cv-00097-ADA Document 19 Filed 04/12/21 Page 13 of 113




        Complaint No. 25: Lynk’s groundbreaking research, which continues to this day, has

consistently cut directly against conventional wisdom in the industry, resulting in inventions that

are now common in the industry.

        Answer to Complaint No. 25: Denied.

        Complaint No. 26: Lynk was, and still is, a small American business that supplies LED

lighting assemblies, modules, lamps, drivers, and system solutions.

        Answer to Complaint No. 26: Defendants are without knowledge or information

sufficient to form a belief as to the truth of the allegations set forth in this paragraph, and

therefore deny them.

        Complaint No. 27: Lynk has witnessed with dismay the increasing presence of Lynk’s

patented technology on the shelves of Home Depot stores, including Home Depot’s private label

LED lighting products under the Commercial Electric, Hampton Bay, EcoSmart, and Home

Decorator’s Collection brands.

        Answer to Complaint No. 27: Denied.

        Complaint No. 28: Prior to LED technology being advanced and developed by

companies such as Lynk to meet general lighting requirements, Home Depot did not offer many

private label lighting products. As LED technology became more popular over the past decade,

Home Depot has increased its private label LED lighting product line and brand awareness for

those lines, growing its profits at the expense of the lighting industry.

        Answer to Complaint No. 28: Defendants admit that LED technology and Home Depot

private label LED lights have become more popular over the past decade. The remaining

allegations of this paragraph are generalized, vague, and laden with subjective characterizations.




                                                  13
EAST\180147044.4
        Case 6:21-cv-00097-ADA Document 19 Filed 04/12/21 Page 14 of 113




To the extent a response is required, Defendants deny the allegations and characterizations of

this paragraph.

        Complaint No. 29: Today, Home Depot has several brands of LED lamps, LED

luminaires, and LED lighting systems that directly compete with LED lighting companies,

including but not limited to Home Depot’s own suppliers, the same way LED lighting companies

compete with each other generally. Home Depot’s private label LED lighting business segment,

is a lighting business like any LED lighting company, not just a sales channel.

        Answer to Complaint No. 29: Defendants admit that Home Depot maintains certain

brands for LED products. The remaining allegations in this paragraph are generalized, vague,

and laden with subjective characterizations. To the extent a response is necessary, Defendants

deny the allegations and characterizations of this paragraph.

        Complaint No. 30: As Home Depot’s private label LED lighting business grew, it

became apparent that Lynk had to do something to protect its business.

        Answer to Complaint No. 30: Defendants are without knowledge or information

sufficient to form a belief as to the truth of the allegations set forth in this paragraph, and

therefore deny them.

        Complaint No. 31: On January 4, 2018, Mr. Miskin was introduced to Aaron Stein, Eric

Snyder, and Kevin Doughty of Home Depot. At that time, Mr. Miskin presented the Lynk patent

portfolio to Home Depot and identified a number of infringing Home Depot products. Lynk

optimistically presented the situation as an opportunity for a potential strategic partnership.

        Answer to Complaint No. 31: Defendants admit Mr. Miskin was introduced to certain

Home Depot employees in or about January 2018 and presented the opportunity for a strategic

partnership and an opportunity to invest in, license or acquire Lynk IP. Defendants deny that



                                                  14
EAST\180147044.4
        Case 6:21-cv-00097-ADA Document 19 Filed 04/12/21 Page 15 of 113




Mr. Miskin “identified a number of [allegedly] infringing Home Depot products” as phrased.

Defendants deny that they have committed any act of infringement in this District or any other

district. The remaining allegations in this paragraph are generalized, vague, and laden with

subjective characterizations. To the extent a response is necessary, Defendants deny the

allegations and characterizations of this paragraph.

       Complaint No. 32: On January 24, 2018, Mr. Miskin had a further phone call with Mr.

Snyder and Craig Brown at which time the parties discussed Lynk’s patent portfolio in detail,

including an offer by Lynk for the two companies to explore collaborating on products and

Lynk’s intellectual property. Lynk noted then and in a follow-up email that, if the parties could

not collaborate in some way, it was necessary for them to begin negotiating the terms of a license

to Lynk’s portfolio. See Exhibit L. Mr. Snyder rejected Lynk’s proposal that Lynk and Home

Depot collaborate.

       Answer to Complaint No. 32: Defendants admit Mr. Miskin discussed the opportunity

for a strategic partnership and Lynk’s IP portfolio generally with certain Home Depot employees

in or about January 2018. Defendants state that Exhibit L speaks for itself, and to the extent the

allegations of this paragraph of the Complaint distort or mischaracterize Exhibit L they are

denied. Home Depot admits that Mr. Snyder rejected Lynk’s proposal that Lynk and Home

Depot collaborate on or about January 31, 2018.

       Complaint No. 33: Approximately two weeks later, on February 6, 2018, Mr. Miskin

received a letter from Mr. Matthew Nesbitt, Home Depot’s Senior Corporate Counsel -

Intellectual Property, seeking additional information about Lynk’s patent portfolio, including a

request for detailed infringement analysis of LED products Home Depot was selling. See Exhibit

M.



                                                15
EAST\180147044.4
        Case 6:21-cv-00097-ADA Document 19 Filed 04/12/21 Page 16 of 113




        Answer to Complaint No. 33: Defendants state that Exhibit M speaks for itself, and to

the extent the allegations of this paragraph of the Complaint distort or mischaracterize Exhibit M

they are denied. Defendants deny that they have committed any act of infringement in this

District or any other district.

        Complaint No. 34: On February 7, 2018, Mr. Miskin reiterated to Mr. Nesbitt that Lynk

preferred to structure a mutually beneficial business relationship between the parties instead of

patent litigation. See Exhibit N, p. 2. Lynk informed Home Depot that it would be willing to

provide information on how a business relationship or resolution could be formed along with

providing detailed claim charts if Home Depot would enter a Non-Disclosure Agreement

(“NDA”) with Lynk. Id. In that email, Lynk also informed Mr. Nesbitt that Lynk’s patents

covered, inter alia, correlated color temperature (“CCT”) selectable LED lighting products,

down lights, and other products at issue in this case. See id.

        Answer to Complaint No. 34: Defendants state that Exhibit N speaks for itself, and to

the extent the allegations of this paragraph of the Complaint distort or mischaracterize Exhibit N

they are denied.

        Complaint No. 35: On February 12, 2018, Mr. Nesbitt emailed Mr. Miskin indicating

that Home Depot was not willing to sign an NDA as Home Depot desired to share Lynk’s

confidential business information with unidentified third parties. See id., p. 1. This was the

beginning of Home Depot’s consistent position to Lynk that unidentified third parties, not Home

Depot, were responsible for the infringement of Lynk’s intellectual property by Home Depot’s

private label products.

        Answer to Complaint No. 35: Defendants state that Exhibit N speaks for itself, and to

the extent the allegations of this paragraph of the Complaint distort or mischaracterize Exhibit N



                                                 16
EAST\180147044.4
        Case 6:21-cv-00097-ADA Document 19 Filed 04/12/21 Page 17 of 113




they are denied. In particular, Defendants admit Mr. Nesbitt’s February 12, 2018 email reads in

part, “We are unwilling to enter into an NDA at this time as The Home Depot intends to consult

with third parties regarding your allegations.” Exhibit N, p. 1. Defendants deny the remaining

allegations of this paragraph of the Complaint and deny that they have committed any act of

infringement in this District or any other district.

        Complaint No. 36: On February 15, 2018, Mr. Miskin replied that Home Depot could

share Lynk’s confidential business information with third parties so long as those third parties

also agreed to the NDA with Lynk. See id.

        Answer to Complaint No. 36: Defendants state that Exhibit N speaks for itself, and to

the extent the allegations of this paragraph of the Complaint distort or mischaracterize Exhibit N

they are denied.

        Complaint No. 37: Between February 15, 2018, and March 2, 2018, Mr. Miskin

contacted Mr. Nesbitt multiple times to try to get Home Depot to sign an NDA with or without

other third parties. But Home Depot would not budge, and refused to sign an NDA under any

circumstances.

        Answer to Complaint No. 37: Defendants admit that Mr. Miskin and Mr. Nesbitt

communicated during this time period regarding an NDA and that the issue of including third

parties in the NDA was raised. The remaining allegations in this paragraph are generalized,

vague, and laden with subjective characterizations. To the extent a response is necessary,

Defendants deny the remaining allegations and characterizations of this paragraph.

        Complaint No. 38: Upon information and belief, at least since 2018 when Lynk first

provided notice of its patent portfolio, Home Depot has studied and focused on the benefits of

Lynk’s patented technologies in Home Depot’s private label LED lighting products.



                                                  17
EAST\180147044.4
        Case 6:21-cv-00097-ADA Document 19 Filed 04/12/21 Page 18 of 113




       Answer to Complaint No. 38: Denied.

       Complaint No. 39: Upon information and belief, Home Depot knows about the many

benefits of Lynk’s patented technology. As one non-limiting example, upon information and

belief, Home Depot has studied the benefits of user CCT and/or brightness selectable lighting

including, but not limited to, a reduction in carried models and SKUs—which, in turn, increases

shelf space—due to the integration of multiple CCT options into a single product, as opposed to

carrying a different model for each option. As a result, this also improves inventory control,

reduces returns from customers dissatisfied with a particular model’s color of light output, and

ultimately reduces costs for Home Depot and its suppliers. Indeed, Home Depot openly advertises

Lynk’s patented CCT selectable technology on its private label packages, marking its Commercial

Electric and EcoSmart products with “Adjust Color of Light with Integrated Switch”; and its

Hampton Bay products with “Adjust Color of Light with a Switch.” Home Depot and its

shareholders have seen significant increases in Home Depot’s profits as a result of its willful use of

Lynk’s patent technology.

       Answer to Complaint No. 39: Defendants admit that Home Depot was generally aware

of benefits of CCT Select manually switchable color temperature in LED products well in

advance of any discussions with Mr. Miskin, but Defendants deny that they have committed any

act of infringement in this District or any other district, deny that they were aware of any

“benefits of Lynk patented technology” and in fact deny that any such benefits exist, and deny all

allegations of willfulness. Responding further Defendants state that the packaging of EcoSmart

and Commercial Electric products speaks for itself, and to the extent the allegations of this

paragraph of the Complaint distort or mischaracterize such packaging they are denied.




                                                  18
EAST\180147044.4
        Case 6:21-cv-00097-ADA Document 19 Filed 04/12/21 Page 19 of 113




       Complaint No. 40: After failing to make any progress with Home Depot in 2018, Lynk

struggled significantly. Huge companies like Home Depot continued to expand its use of Lynk’s

technology without compensating Lynk. For a small American business like Lynk, it is a

daunting proposition when multi-billion dollar companies knowingly infringe patented

technology.

       Answer to Complaint No. 40: Defendants deny that they “used Lynk’s technology

without compensating Lynk” or committed any act of infringement in this District or any other

district. Defendants are without knowledge or information sufficient to form a belief as to the

truth of the remaining allegations set forth in this paragraph, and therefore deny them.

       Complaint No. 41: Despite having received notice of Lynk’s patent portfolio in 2018,

Home Depot rapidly expanded its use of Lynk’s technology in its private label brands. Thus, on

March 5, 2020, Lynk again provided notice of infringement to Home Depot. Specifically, Lynk

identified the following Lynk patent numbers: U.S. Patent Nos. 8,148,905; 8,531,118; 8,648,539;

9,750,098; 9,807,827; 10,091,842; 10,154,551; 10,178,715; 10,349,379; 10,492,251; 10,492,260;

10,499,465; 10,517,149; and 10,537,001; and infringing product categories corresponding to

those patents. See Exhibits O and O-1 through O-6.

       Answer to Complaint No. 41: Defendants deny that they “received notice of Lynk’s

patent portfolio in 2018” as phrased, deny they have used Lynk’s technology, and deny they

have committed any act of infringement in this District or any other district. Responding further,

Defendants state that Exhibits O and O-1 through O-6 speak for themselves, and to the extent the

allegations of this paragraph of the Complaint distort or mischaracterize Exhibits O and O-1

through O-6 they are denied.




                                                19
EAST\180147044.4
        Case 6:21-cv-00097-ADA Document 19 Filed 04/12/21 Page 20 of 113




       Complaint No. 42: Lynk brought to Home Depot’s attention over 740 separate instances

of infringement on one or more of eight different combinations of 17 patents being used in

products sold by Home Depot.

       Answer to Complaint No. 42: Defendants state that the pre-litigation correspondence

attached to the Complaint regarding Lynk’s patents speaks for itself, and to the extent the

allegations of this paragraph of the Complaint distort or mischaracterize that correspondence

they are denied.

       Complaint No. 43: On March 9, 2020, Lynk provided an updated notice of infringement

correcting an error on a patent number in the original March 5, 2020 list, for U.S. Patent No.

10,575,376, which was originally listed as 10,573,376 in error. See Exhibit P.

       Answer to Complaint No. 43: Defendants deny that they have committed any act of

infringement in this District or any other district. Defendants state that Exhibit P speaks for itself,

and to the extent the allegations of this paragraph of the Complaint distort or mischaracterize

Exhibit P they are denied.

       Complaint No. 44: On April 29, 2020, Home Depot was again notified of its

infringement. More specifically, in that letter, Lynk explicitly informed Home Depot that all of

its CCT selectable products infringe a number of Lynk patents including: U.S. Patent Nos.

10,349,479; 8,648,539; 9,750,098; 10,091,842; 10,154,551; 10,492,251; 10,492,260; 10,517,149;

and 10,537,001. See Exhibit Q. Lynk further explicitly informed Home Depot that all of its DoB

and Integrated Driver products infringe a number of Lynk patents including: U.S. Patent Nos.

10,154,551; 10,091,842; 10,492,251; and 10,517,149. Id. At that time, Lynk also specifically

informed Home Depot that its DoB products would infringe U.S. Patent No. 10,652,979, which,




                                                  20
EAST\180147044.4
        Case 6:21-cv-00097-ADA Document 19 Filed 04/12/21 Page 21 of 113




at that time, was an allowed patent application that the United States Patent & Trademark Office

had assigned a patent number. Id.

       Answer to Complaint No. 44: Defendants deny that they have committed any act of

infringement in this District or any other district. Defendants state that Exhibit Q speaks for

itself, and to the extent the allegations of this paragraph of the Complaint distort or

mischaracterize Exhibit Q they are denied.

       Complaint No. 45: On May 12, 2020, Home Depot was provided with another letter, in

which Lynk reiterated that Home Depot’s DoB products were infringing the ’979 Patent. See

Exhibit R. At that point, the ’979 Patent had issued as a patent. Moreover, Lynk also gave

specific notice to Home Depot of the allowed patent application corresponding with U.S. Patent

No. 10,687,400 (the “’400 Patent”). Lynk told Home Depot that its DoB and Integrated Driver

products infringe the ’400 Patent. Id.

       Answer to Complaint No. 45: Defendants deny that they have committed any act of

infringement in this District or any other district. Defendants state that Exhibit R speaks for

itself, and to the extent the allegations of this paragraph of the Complaint distort or

mischaracterize Exhibit R they are denied.

       Complaint No. 46: Moreover, on July 24, 2020, Lynk notified Home Depot that the

patent application corresponding with the ’783 Patent had been allowed, and that it would issue

in a matter of weeks. Lynk identified exemplary infringing products, and specifically informed

Home Depot that all of its CCT selectable products would infringe the claims of the ’783 Patent

when it issued. See Exhibit S.

       Answer to Complaint No. 46: Defendants deny that they have committed any act of

infringement in this District or any other district. Defendants state that Exhibit S speaks for itself,



                                                  21
EAST\180147044.4
        Case 6:21-cv-00097-ADA Document 19 Filed 04/12/21 Page 22 of 113




and to the extent the allegations of this paragraph of the Complaint distort or mischaracterize

Exhibit S they are denied.

        Complaint No. 47: During summer through fall 2020, Lynk tried again in good faith to

negotiate an agreement with Home Depot. In contrast to 2018, in 2020, Home Depot flip-

flopped, and indicated that it wanted to enter into an NDA with Lynk. Accordingly, the vast

majority of summer 2020 was spent attempting to get Home Depot to sign a simple NDA. And,

after spending considerable time to just enter into an NDA, the parties’ negotiations ground to a

halt.

        Answer to Complaint No. 47: Defendants admit that HDPA and Lynk negotiated and

entered into an NDA effective July 24, 2020. Defendants admit Home Depot and Lynk

communicated during summer 2020 through the fall of 2020. The remaining allegations of this

paragraph are generalized, vague, and laden with subjective characterizations. To the extent a

response is required, Defendants deny the allegations and characterizations of this paragraph.

        Complaint No. 48: On January 12, 2021, Lynk notified Home Depot that the patent

application corresponding with the ’341 Patent had been allowed, and that it would issue shortly.

Lynk identified exemplary infringing products, and specifically informed Home Depot that, inter

alia, all of its CCT selectable products would infringe the claims of the ’341 Patent when it

issued. See Exhibit T.

        Answer to Complaint No. 48: Defendants deny that they have committed any act of

infringement in this District or any other district. Defendants state that Exhibit T speaks for

itself, and to the extent the allegations of this paragraph of the Complaint distort or

mischaracterize Exhibit T they are denied.




                                                 22
EAST\180147044.4
        Case 6:21-cv-00097-ADA Document 19 Filed 04/12/21 Page 23 of 113




       Complaint No. 49: Specifically, when the parties began to address the substance of the

parties’ dispute, Lynk made it clear that it preferred to have Home Depot enter into a Master

License Agreement for its private label branded LED lighting products because Home Depot

sources many of its private label LED lighting products from a number of different low labor

cost international manufacturers and/or suppliers. Lynk explained to Home Depot that the

prospect of negotiating with a rotating cast of international vendors was unacceptable, and

frankly, unnecessary, given that Home Depot was stocking all of the infringing products on its

own shelves. Home Depot refused Lynk’s proposal for a Master License Agreement, claiming

that patent infringement is solely an issue for its suppliers to resolve with Lynk.

       Answer to Complaint No. 49: Defendants admit that Lynk has expressed its preference

that Home Depot enter into a Master License Agreement with it, and admit that Home Depot

sought to involve its suppliers, who source the accused products, in pre-suit discussions with

Lynk. Defendants deny that they have committed any act of infringement in this District or any

other district. The remaining allegations in this paragraph are generalized, vague, and laden with

subjective characterizations. To the extent a response is necessary, Defendants deny the

allegations and characterizations of this paragraph.

       Complaint No. 50: Upon information and belief, over the course of Lynk’s extensive

negotiations with Home Depot in an attempt to be fairly compensated for its patented

technology, Home Depot has continued its willful infringement of, and sale of existing products

incorporating, inter alia, Lynk’s CCT and brightness selectable, DoB, and Integrated Driver

patents. In fact, Home Depot has actually increased the number of private label product lines

using Lynk’s patent technology. Two such exemplary products, the Hampton Bay 11 in. Glacier

Decorative Border 3000K 4000K 5000K Selectable LED Flush Mount Ceiling Light 910



                                                 23
EAST\180147044.4
        Case 6:21-cv-00097-ADA Document 19 Filed 04/12/21 Page 24 of 113




Lumens Dimmable (SKU: 1002 655 448) (left) and the Hampton Bay 12 in. Diamond Design

3000K 4000K 5000K Selectable LED Flush Mount Ceiling Light 910 Lumens Dimmable

Energy Star (SKU: 1002 640 558) (right), are shown immediately below:




       Answer to Complaint No. 50: Defendants state that the pictures of the Hampton Bay 11

in. Glacier Decorative Border 3000K 4000K 5000K Selectable LED Flush Mount Ceiling Light

910 Lumens Dimmable (SKU: 1002 655 448) and the Hampton Bay 12 in. Diamond Design

3000K 4000K 5000K Selectable LED Flush Mount Ceiling Light 910 Lumens Dimmable

Energy Star (SKU: 1002 640 558) speak for themselves, and to the extent these pictures distort

or mischaracterize those products they are denied. Defendants deny the remaining allegations of

this paragraph.

       Complaint No. 51: In short, Home Depot cannot avoid liability simply because it sells

private label products. Because Home Depot has its infringing private label LED products

manufactured and sells them in its stores, it must compensate Lynk for the use of its patented

technology. Home Depot’s position that it can push its infringement issues off onto its rotating

cast of manufacturers and/or suppliers is untenable and contrary to patent infringement law.



                                                24
EAST\180147044.4
        Case 6:21-cv-00097-ADA Document 19 Filed 04/12/21 Page 25 of 113




        Answer to Complaint No. 51: Denied.

        Complaint No. 52: Home Depot is and has been willfully infringing many of Lynk’s

patents for years and attempting to transfer its legal responsibilities off to its suppliers with no

regard for the ongoing burden it presents to a small business like Lynk. Lynk therefore brings

this legal action so that Home Depot will finally take responsibility for its use of Lynk’s

technology in its private label brands including Commercial Electric, Hampton Bay, EcoSmart,

and the Home Decorators Collection.

        Answer to Complaint No. 52: Denied.

        Complaint No. 53: Lynk has invested almost three years in attempting to resolve Home

Depot’s infringement of Lynk’s patents without litigation, but has been left with no other option

but to file the present lawsuit.

        Answer to Complaint No. 53: Defendants are without knowledge or information

sufficient to form a belief as to the truth of the allegations regarding Lynk’s “investment” set

forth in this paragraph, and therefore deny them. Defendants deny the remaining allegations of

this paragraph.

                                     THE PATENTS-IN-SUIT

        Complaint No. 54: On November 26, 2019, the ’251 Patent, entitled “AC Light

Emitting Diode and AC LED Drive Methods and Apparatus,” was duly and legally issued by the

United States Patent and Trademark Office. A true and accurate copy of the ’251 Patent is

attached hereto as Exhibit A.

        Answer to Complaint No. 54: Defendants admit that the ’251 Patent entitled, “AC

Light Emitting Diode and AC LED Drive Methods and Apparatus,” on its face, states that it

issued on November 26, 2019. Defendants admit that what purports to be the ’251 Patent is



                                                  25
EAST\180147044.4
        Case 6:21-cv-00097-ADA Document 19 Filed 04/12/21 Page 26 of 113




attached as Exhibit A to the Complaint. Defendants deny the remaining allegations of this

paragraph.

       Complaint No. 55: On August 25, 2020, the ’783 Patent, entitled “Color Temperature

Controlled and Low THD LED Lighting Devices and Systems and Methods of Driving the

Same,” was duly and legally issued by the United States Patent and Trademark Office. A true

and accurate copy of the ’783 Patent is attached hereto as Exhibit B.

       Answer to Complaint No. 55: Defendants admit that the ’783 Patent entitled, “Color

Temperature Controlled and Low THD LED Lighting Devices and Systems and Methods of

Driving the Same,” on its face, states that it issued on August 25, 2020. Defendants admit that

what purports to be the ’783 Patent is attached as Exhibit B to the Complaint. Defendants deny

the remaining allegations of this paragraph.

       Complaint No. 56: On October 2, 2018, the ’842 Patent, entitled “AC Light Emitting

Diode and AC LED Drive Methods and Apparatus,” was duly and legally issued by the United

States Patent and Trademark Office. A true and accurate copy of the ’842 Patent is attached

hereto as Exhibit C.

       Answer to Complaint No. 56: Defendants admit that the ’842 Patent entitled, “AC

Light Emitting Diode and AC LED Drive Methods and Apparatus,” on its face, states that it

issued on October 2, 2018. Defendants admit that what purports to be the ’842 Patent is attached

as Exhibit C to the Complaint. Defendants deny the remaining allegations of this paragraph.

       Complaint No. 57: On February 23, 2021, the ’341 Patent, entitled “Multi-voltage and

multi-brightness LED lighting devices and methods of using same,” was duly and legally issued

by the United States Patent and Trademark Office. A true and accurate copy of the ’341 Patent is

attached hereto as Exhibit D.



                                                26
EAST\180147044.4
        Case 6:21-cv-00097-ADA Document 19 Filed 04/12/21 Page 27 of 113




       Answer to Complaint No. 57: Defendants admit that the ’341 Patent entitled, “Multi-

voltage and multi-brightness LED lighting devices and methods of using same,” on its face,

states that it issued on February 23, 2021. Defendants admit that what purports to be the ’341

Patent is attached as Exhibit D to the Complaint. Defendants deny the remaining allegations of

this paragraph.

       Complaint No. 58: On January 14, 2020, the ’001 Patent, entitled “Multi-voltage and

Multi-brightness LED Lighting Devices and Methods of Using Same,” was duly and legally

issued by the United States Patent and Trademark Office. A true and accurate copy of the ’001

Patent is attached hereto as Exhibit E.

       Answer to Complaint No. 58: Defendants admit that the ’001 Patent entitled, “Multi-

voltage and Multi-brightness LED Lighting Devices and Methods of Using Same,” on its face,

states that it issued on January 14, 2020. Defendants admit that what purports to be the ’001

Patent is attached as Exhibit E to the Complaint. Defendants deny the remaining allegations of

this paragraph.

       Complaint No. 59: On July 9, 2019, the ’479 Patent, entitled “Color Temperature

Controlled and Low THD LED Lighting Devices and Systems and Methods of Driving the

Same,” was duly and legally issued by the United States Patent and Trademark Office. A true

and accurate copy of the ’479 Patent is attached hereto as Exhibit F.

       Answer to Complaint No. 59: Defendants admit that the ’479 Patent entitled, “Color

Temperature Controlled and Low THD LED Lighting Devices and Systems and Methods of

Driving the Same,” on its face, states that it issued on July 9, 2019. Defendants admit that what

purports to be the ’479 Patent is attached as Exhibit F to the Complaint. Defendants deny the

remaining allegations of this paragraph.



                                                27
EAST\180147044.4
        Case 6:21-cv-00097-ADA Document 19 Filed 04/12/21 Page 28 of 113




       Complaint No. 60: On May 12, 2020, the ’979 Patent, entitled “LED Lighting System,”

was duly and legally issued by the United States Patent and Trademark Office. A true and

accurate copy of the ’979 Patent is attached hereto as Exhibit G.

       Answer to Complaint No. 60: Defendants admit that the ’979 Patent entitled, “LED

Lighting System,” on its face, states that it issued on May 12, 2020. Defendants admit that what

purports to be the ’979 Patent is attached as Exhibit G to the Complaint. Defendants deny the

remaining allegations of this paragraph.

       Complaint No. 61: On December 11, 2018, the ’551 Patent, entitled “AC Light Emitting

Diode and AC LED Drive Methods and Apparatus,” was duly and legally issued by the United

States Patent and Trademark Office. A true and accurate copy of the ’551 Patent is attached

hereto as Exhibit H.

       Answer to Complaint No. 61: Defendants admit that the ’551 Patent entitled, “AC

Light Emitting Diode and AC LED Drive Methods and Apparatus,” on its face, states that it

issued on December 11, 2018. Defendants admit that what purports to be the ’551 Patent is

attached as Exhibit H to the Complaint. Defendants deny the remaining allegations of this

paragraph.

       Complaint No. 62: On December 24, 2019, the ’149 Patent, entitled “AC Light Emitting

Diode and AC LED Drive Methods and Apparatus,” was duly and legally issued by the United

States Patent and Trademark Office. A true and accurate copy of the ’149 Patent is attached

hereto as Exhibit I.

       Answer to Complaint No. 62: Defendants admit that the ’149 Patent entitled, “AC

Light Emitting Diode and AC LED Drive Methods and Apparatus,” on its face, states that it

issued on December 24, 2019. Defendants admit that what purports to be the ’149 Patent is



                                               28
EAST\180147044.4
          Case 6:21-cv-00097-ADA Document 19 Filed 04/12/21 Page 29 of 113




attached as Exhibit I to the Complaint. Defendants deny the remaining allegations of this

paragraph.

          Complaint No. 63: The Patents-in-Suit represent Lynk’s significant investment into the

LED space, including decades of research. Lynk has been on the forefront of LED development

for nearly twenty years and has over 35 issued patents to show for its efforts.

          Answer to Complaint No. 63: Defendants are without knowledge or information

sufficient to form a belief as to the truth of the allegations set forth in this paragraph, and

therefore deny them.

                                   FIRST CAUSE OF ACTION
                                 (Infringement of the ’251 Patent)

          Complaint No. 64: Lynk incorporates by reference and realleges each and every

allegation of Paragraphs 1 through 63 as if set forth herein.

          Answer to Complaint No. 64: Defendants incorporate by reference their answers to

paragraphs 1 through 63 as if fully set forth herein.

          Complaint No. 65: Home Depot imports, offers for sale, and sells certain private label

LED lights, which directly infringes at least Claim 11 of the ’251 Patent. The infringing products

include at least:2

                                        Commercial Electric3
    13 in. Brushed Nickel Color Changing LED Ceiling Flush Mount                SKU: 1003 334 178
    13 in. Oil Rubbed Bronze Color Changing LED Ceiling Flush Mount             SKU: 1003 334 179
    4 in. Matte White Integrated LED Recessed Trim 5-ways                       SKU: 1002 936 200
    8 in. Selectable Integrated LED Recessed Retrofit Trimless Trim             SKU: 1004 330 905

2
 None of the causes of actions in this Complaint accuse any Home Depot private label products
manufactured by Feit Electric, Inc.
3
 The URL address for each of the products is set forth in the charts attached hereto as Exhibit
U.

                                                  29
EAST\180147044.4
        Case 6:21-cv-00097-ADA Document 19 Filed 04/12/21 Page 30 of 113




                                   Commercial Electric3
 6 in. Selectable CCT Integrated LED Recessed Light Trim with Night    SKU: 1003 456 565
 Light Feature 670 Lumens 11-Watt Dimmable
 5/6 in. Matte White Integrated LED Recessed Trim 5-Ways               SKU: 1002 936 204
 6 in. Selectable Integrated LED Recessed Trim Downlight 30            SKU: 1002 948 990
 Configurations in One Fixture High Ceiling Output Dimmable




 Easy-Up 6 in. Deep Baffle Color Selectable Canless LED Recessed Kit   SKU: 1003 240 066




                                            30
EAST\180147044.4
        Case 6:21-cv-00097-ADA Document 19 Filed 04/12/21 Page 31 of 113




                                    Commercial Electric3
 Spin Light 7 in. White Selectable LED Flush Mount Ceiling Light        SKU: 1002 312 164
 Closet Laundry Basement 810 Lumens 3000K 4000K 5000K
 Augusta 50 in. x 15 in. Low Profile LED Ceiling Light in Black,        SKU: 1005 179 103
 Washed Gray Frame 4000 Lumens 3000K 4000K 5000K Dimmable
 1 ft. x 4 ft. 50W Dimmable White Integrated LED Edge-Lit Deco Flat     SKU: 1002 632 077
 Panel Flush Mount Ceiling Light with CCT
 11 in. 12.5W Dimmable White Integrated LED Edge-Lit Round Flat         SKU: 1002 632 076
 Panel Flush Mount Ceiling Light with Color Changing CCT
 15 in. 22.5-Watt Dimmable White Integrated LED Edge-Lit Round          SKU: 1002 632 072
 Flat Panel Flush Mount Ceiling Light w/ Color Changing CCT
 Moroccan 48 in. x 10 in. Flush Mount Integrated LED Ceiling Light in   SKU: 1005 179 080
 Dark Bronze 4000 Lumens 3000K 4000K 5000K Dimmable
 Ultra Slim Square 4 in. Color Selectable New Construction and          SKU: 1004 655 268
 Remodel Canless Recessed Integrated LED Kit
 Slim Baffle 4 in. Color Selectable New Construction and Remodel        SKU: 1004 655 270
 Canless Recessed Integrated LED Kit
 Slim Directional 4 in. Color Selectable New Construction and           SKU: 1004 655 273
 Remodel Canless Recessed Integrated LED Kit
 Ultra-Spot 4 in. Selectable New Construction and Remodel Color         SKU: 1004 658 319
 Canless Recessed Integrated LED Kit
 6 in. White True Baffle Round Selectable CCT, LED Integrated High      SKU: 1004 658 318
 Lumen Recessed Lighting Kit, 2700/3000/3500/4000/5000K
 4 in. White True Baffle Round Selectable CCT LED Integrated High       SKU: 1004 658 321
 Lumen Recessed Lighting Kit, 3000/4000/5000K
 Slim Directional 6 in. Color Selectable New Construction and           SKU: 1004 655 282
 Remodel Canless Recessed Integrated LED Kit
 Slim Baffle 6 in. Color Selectable New Construction and Remodel        SKU: 1004 655 279
 Canless Recessed Integrated LED Kit
 Ultra Slim 3 in. Color Selectable New Construction and Remodel         SKU: 1004 655 266
 Canless Recessed Integrated LED Kit
 Slim Baffle 3 in. Color Selectable New Construction and Remodel        SKU: 1004 655 284
 Canless Integrated LED Recessed Kit
 Ultra Slim 4 in. Color Selectable New Construction and Remodel         SKU: 1004 655 277
 Canless Recessed Integrated LED Kit



                                             31
EAST\180147044.4
        Case 6:21-cv-00097-ADA Document 19 Filed 04/12/21 Page 32 of 113




                                    Commercial Electric3
 Ultra Slim 4 in. Color Selectable New Construction and Remodel          SKU: 1004 655 281
 Canless Recessed Integrated LED Kit Oil Rubbed Bronze


                                        Hampton Bay
 9.8-Watt Millennium Black Adjustable Light Color Outdoor Integrated     SKU: 1003 453 329
 LED Landscape Spot Light
 9.8-Watt Black Adjustable Light Color Outdoor Integrated LED            SKU: 1003 535 735
 Landscape Flood Light
 17-Watt Millennium Black Adjustable Light Color Outdoor Integrated      SKU: 1003 453 345
 LED Landscape Flood Light
 9.8-Watt Millennium Black Adjustable Light Color Outdoor Integrated     SKU: 1003 453 321
 LED Landscape Flood Light
 4.5-Watt Millennium Black Adjustable Light Color Outdoor Integrated     SKU: 1003 452 837
 LED Landscape Flood Light
 Mission Industrial 48 in. x 15 in. Brushed Nickel LED Flush Mount       SKU: 1002 640 555
 Light High Output 5500 Lumens 3000K 4000K 5000K
 Mission Industrial 48 in. x 10 in. Rectangle Brushed Nickel LED Flush   SKU: 1002 640 560
 Mount Ceiling Light 3000 Lumens 3000K 4000K 5000K
 Birds Nest Design 20 in. Round Black Selectable LED Flush Mount         SKU: 1002 640 556
 Ceiling Light 2000 Lumens Dimmable 3000K 4000K 5000K
 Birds Nest Design 15 in. Round Black Selectable LED Flush Mount         SKU: 1002 640 561
 Ceiling Light 1500 Lumens Dimmable 3000K 4000K 5000K
 16 in. Diamond Selectable LED Flush Mount Ceiling Light 1450            SKU: 1002 640 535
 Lumens Dimmable 22-Watts 120V 3000K 4000K 5000K
 12 in. Diamond Design 3000K 4000K 5000K Selectable LED Flush            SKU: 1002 640 558
 Mount Ceiling Light 910 Lumens Dimmable Energy Star




                                             32
EAST\180147044.4
        Case 6:21-cv-00097-ADA Document 19 Filed 04/12/21 Page 33 of 113




                                     Hampton Bay




 11 in. Glacier Decorative Border 3000K 4000K 5000K Selectable LED   SKU: 1002 655 448
 Flush Mount Ceiling Light 910 Lumens Dimmable
 12 in. White Round 1-Light Smart Wink Hub Selectable LED Flush      SKU: 1001 621 495
 Mount Light Dimmable Amazon Alexa Compatible 2700K-5000K


                                       EcoSmart
 150-Watt Equivalent PAR38 Dimmable ENERGY STAR CEC LED              SKU: 1004 511 060
 Light Bulb Selectable CCT (2700K-3000K-5000K)




                                           33
EAST\180147044.4
        Case 6:21-cv-00097-ADA Document 19 Filed 04/12/21 Page 34 of 113




                                           EcoSmart
 60-Watt Equivalent A19 Dimmable LED Light Bulb, Selectable CCT            SKU: 1004 511 049




                                       Home Decorators
 Ashby Park 44 in. White Color Changing Integrated LED Brushed             SKU: 1004 065 044
 Nickel Ceiling Fan with Light Kit

       Answer to Complaint No. 65: Denied.

       Complaint No. 66: The products identified above feature the correlated color

temperature (“CCT”) selectable technology set forth in certain claims of the ’251 Patent. For

instance, as described by the exemplary marketing and instructional materials and photograph

below, the Commercial Electric Spin Light 7 in. White Selectable LED Flush Mount Ceiling

Light Closet Laundry Basement 810 Lumens 3000K 4000K 5000K (SKU: 1002 312 164), is, as

recited in claim 11 of the ’251 Patent, an “LED lighting system” comprising:

               an LED circuit array having a plurality of LED circuits, each LED
               circuit of the plurality of LED circuits comprising at least one
               LED;


                                               34
EAST\180147044.4
        Case 6:21-cv-00097-ADA Document 19 Filed 04/12/21 Page 35 of 113




               an active current limiting device connected in series to at least one
               of the plurality of LED circuits; and

               an LED driver connected to the LED circuit array, wherein the
               LED driver has an input of a first voltage and a first frequency and
               provides an output of a second voltage, wherein the first voltage is
               an AC voltage;

               wherein an LED of at least one of the plurality of LED circuits in
               the LED circuit array is coated or doped with at least one of a
               phosphor, nano-crystals, or a light changing or enhancing
               substance, at least one of the coated or doped LEDs in the LED
               circuit array producing a different color of light than another
               coated or doped LED in the LED circuit array.




                                                35
EAST\180147044.4
        Case 6:21-cv-00097-ADA Document 19 Filed 04/12/21 Page 36 of 113




       Answer to Complaint No. 66: Denied.

       Complaint No. 67: In addition, Home Depot imports, offers for sale, and sells certain

private label LED lights, which directly infringes at least Claim 13 of the ’251 Patent. The

infringing products include at least:

                                        Commercial Electric
Spin Light 7 in. White Selectable LED Flush Mount Ceiling Light             SKU: 1002 312 164
Closet Laundry Basement 810 Lumens 3000K 4000K 5000K
11 in. 120-Watt Equivalent Satin Bronze Integrated LED Flush Mount          SKU: 1000 053 226
with Frosted White Glass Shade
11 in. 60-Watt Equivalent Brushed Nickel Integrated LED Flush                  SKU: 696 626
Mount with Frosted White Glass Shade
11 in. 120-Watt Equivalent Brushed Nickel Integrated LED Flush              SKU: 1000 053 218
Mount with Frosted White Glass Shade
11 in. 60-Watt Equivalent Oil-Rubbed Bronze Integrated LED Flush               SKU: 697 388
Mount with Frosted White Glass Shade
9 in. Oil Rubbed Bronze LED Flush Mount                                     SKU: 1000 054 718
9 in. Brushed Nickel LED Flush Mount                                        SKU: 1000 054 715
9 in. 120-Watt Equivalent White Integrated LED Mushroom Flush               SKU: 1000 054 719
Mount with White Acrylic Shade
Spin Light 5 in. White LED Flush Mount Ceiling Light 600 Lumens             SKU: 1002 424 296
4000K Bright White Closet Basement Utility
7 in. Low Profile Round LED Flush Mount Ceiling Light Fixture               SKU: 1001 615 888
Modern Smooth Cover 810 Lumens 4000K Bright White
4 in. White True Baffle Round Selectable CCT LED Integrated High            SKU: 1004 658 321
Lumen Recessed Lighting Kit, 3000/4000/5000K
Spin Light 11 in. LED Flush Mount Ceiling Light High Output 1600            SKU: 1001 258 405
Lumens 22-Watt 4000K Bright White No Bulbs


                                           Hampton Bay
 16 in. Diamond Selectable LED Flush Mount Ceiling Light 1450               SKU: 1002 640 535
 Lumens Dimmable 22-Watts 120V 3000K 4000K 5000K
 12 in. Diamond Design 3000K 4000K 5000K Selectable LED Flush               SKU: 1002 640 558
 Mount Ceiling Light 910 Lumens Dimmable Energy Star


                                                36
EAST\180147044.4
        Case 6:21-cv-00097-ADA Document 19 Filed 04/12/21 Page 37 of 113




                                       Hampton Bay




 11 in. Glacier Decorative Border 3000K 4000K 5000K Selectable LED      SKU: 1002 655 448
 Flush Mount Ceiling Light 910 Lumens Dimmable
 13 in. 180-Watt Equivalent White Integrated LED Flush Mount with       SKU: 1001 834 980
 Frosted Glass Shade
 180-Watt Equivalent White LED Ceiling Flush Mount                      SKU: 1003 239 942
 13 in. 360-Watt Equivalent Brushed Nickel Integrated LED Flush         SKU: 1001 720 362
 Mount with Frosted Glass Shade
 13 in. 360-Watt Equivalent Oil-Rubbed Bronze Integrated LED Flush      SKU: 1001 720 400
 Mount with Frosted Glass Shade
 11 in. 120-Watt Equivalent Brushed Nickel Square Integrated LED        SKU: 1001 254 803
 Flush Mount with White Glass Shade
 11 in. 120-Watt Equivalent Oil-Rubbed Bronze Square Integrated LED     SKU: 1001 254 900
 Flush Mount with White Glass Shade
 Dimmable 20 in. Round White LED Flush Mount Ceiling Light Fixture      SKU: 1000 236 762
 2200 Lumens 4000K Bright White
 16 in. Bright White Round LED Flush Mount Ceiling Light Fixture 1640   SKU: 1000 236 729
 Lumens 4000K 22-Watt Dimmable ENERGY STAR Rated
 12 in. Round LED Flush Mount Light Pantry Laundry Closet Light 1000    SKU: 1000 236 597
 Lumens Dimmable 4000K Bright White


                                         EcoSmart
 6 in. White Integrated LED Recessed Trim, 2700K Soft White             SKU: 1002 936 719

                                             37
EAST\180147044.4
        Case 6:21-cv-00097-ADA Document 19 Filed 04/12/21 Page 38 of 113




                                         EcoSmart




 6 in. White Integrated LED Recessed Trim, 5000K Daylight        SKU: 1002 936 732
 4 in. White Integrated LED Recessed Trim, Daylight              SKU: 1002 936 683
 4 in. White Integrated LED Recessed Trim, Soft White            SKU: 1002 936 677


                                     Home Decorators
 Ashby Park 44 in. White Color Changing Integrated LED Brushed   SKU: 1004 065 044
 Nickel Ceiling Fan with Light Kit




                                            38
EAST\180147044.4
        Case 6:21-cv-00097-ADA Document 19 Filed 04/12/21 Page 39 of 113




                                        Home Decorators
 Mauvo Canyon Collection 11 in. Black Outdoor Seeded Glass Dusk to           SKU: 1002 067 336
 Dawn Wall Lantern Sconce




 Mauvo Canyon Collection 15.5 in. Black Outdoor Seeded Glass Dusk            SKU: 1002 067 341
 to Dawn Wall Lantern Sconce

       Answer to Complaint No. 67: Denied.

       Complaint No. 68: The products identified above feature the DoB technology set forth

in certain claims of the ’251 Patent. For instance, as shown by the exemplary photo below, the

EcoSmart 6 in. White Integrated LED Recessed Trim, 2700K Soft White (SKU: 1002 936 719),

is, as recited in claim 13 of the ’251 Patent, a “lighting system” comprising:

               a driver having an input and an output, the input receiving an input
               voltage from a mains power source and the output providing an
               output voltage, wherein the driver includes a bridge rectifier; and

               at least one LED circuit mounted on a reflective substrate, wherein
               the at least one LED circuit is connected to the output of the driver
               and has one or more LEDs connected in series or parallel sufficient
               to approximately match the input voltage or the output voltage of
               the driver.




                                                39
EAST\180147044.4
        Case 6:21-cv-00097-ADA Document 19 Filed 04/12/21 Page 40 of 113




       Answer to Complaint No. 68: Denied.

       Complaint No. 69: Home Depot also actively induces infringement of at least Claims 11

and 13 of the ’251 Patent by selling each of the above-listed infringing products with

accompanying instructions for use.

       Answer to Complaint No. 69: Denied.

       Complaint No. 70: Home Depot aids, instructs, or otherwise acts with the intent to

cause an end user to use the above-listed infringing products in an infringing manner.

       Answer to Complaint No. 70: Denied.

       Complaint No. 71: Upon information and belief, Home Depot further actively induces

its third-party vendors to infringe by making the above-listed infringing products according to

Home Depot’s specifications.

       Answer to Complaint No. 71: Denied.

       Complaint No. 72: The above-listed infringing products have no substantial, non-

infringing uses.


                                                40
EAST\180147044.4
        Case 6:21-cv-00097-ADA Document 19 Filed 04/12/21 Page 41 of 113




       Answer to Complaint No. 72: Denied.

       Complaint No. 73: Home Depot knew of the ’251 Patent and knew that the actions of an

end user would infringe at least Claims 11 and 13 of the ’251 Patent.

       Answer to Complaint No. 73: Denied.

       Complaint No. 74: Lynk has been damaged as a result of the infringing conduct by

Home Depot alleged above. Thus, Home Depot is at least liable to Lynk in an amount that

compensates it for such infringement, which by law cannot be less than a reasonable royalty,

together with interest and costs as fixed by this Court under 35 U.S.C. § 284.

       Answer to Complaint No. 74: Denied.

       Complaint No. 75: Home Depot’s infringement of the ’251 Patent has caused, and will

continue to cause, Lynk to suffer substantial and irreparable harm.

       Answer to Complaint No. 75: Denied.

       Complaint No. 76: Home Depot has been aware that it infringes the ’251 Patent since at

least March 5, 2020. Upon information and belief, Home Depot was aware of its infringement of

the ’251 Patent at least as early as November 26, 2019, when the ’251 Patent issued, through

Home Depot’s own freedom to operate analysis, initiated, in part, due to the communications

Home Depot had with Mr. Miskin in 2018. If not, Home Depot has elected to be willfully blind

to its infringement of at least Claims 11 and 13 of the ’251 Patent.

       Answer to Complaint No. 76: Denied.

       Complaint No. 77: Home Depot’s infringement of the ’251 Patent has been willful.

       Answer to Complaint No. 77: Denied.

       Complaint No. 78: Lynk has complied with the marking requirements of 35 U.S.C. §

287 with respect to the ’251 Patent.



                                                41
EAST\180147044.4
        Case 6:21-cv-00097-ADA Document 19 Filed 04/12/21 Page 42 of 113




        Answer to Complaint No. 78: Defendants are without knowledge or information

sufficient to form a belief as to the truth of the allegations set forth in this paragraph, and

therefore deny them.

                                  SECOND CAUSE OF ACTION
                                 (Infringement of the ’783 Patent)

        Complaint No. 79: Lynk incorporates by reference and realleges each and every

allegation of Paragraphs 1 through 78 as if set forth herein.

        Answer to Complaint No. 79: Defendants incorporate by reference their answers to

paragraphs 1 through 78 as if fully set forth herein.

        Complaint No. 80: Home Depot imports, offers for sale, and sells certain private label

LED lights, which directly infringes at least Claims 1, 8, and 17 of the ’783 Patent. The

infringing products include at least:

                                        Commercial Electric
 13 in. Brushed Nickel Color Changing LED Ceiling Flush Mount                   SKU: 1003 334 178
 13 in. Oil Rubbed Bronze Color Changing LED Ceiling Flush Mount                SKU: 1003 334 179
 4 in. Matte White Integrated LED Recessed Trim 5-ways                          SKU: 1002 936 200
 8 in. Selectable Integrated LED Recessed Retrofit Trimless Trim                SKU: 1004 330 905
 6 in. Selectable CCT Integrated LED Recessed Light Trim with Night             SKU: 1003 456 565
 Light Feature 670 Lumens 11-Watt Dimmable
 5/6 in. Matte White Integrated LED Recessed Trim 5-Ways                        SKU: 1002 936 204




                                                  42
EAST\180147044.4
        Case 6:21-cv-00097-ADA Document 19 Filed 04/12/21 Page 43 of 113




                                    Commercial Electric
 6 in. Selectable Integrated LED Recessed Trim Downlight 30            SKU: 1002 948 990
 Configurations in One Fixture High Ceiling Output Dimmable




 Easy-Up 6 in. Deep Baffle Color Selectable Canless LED Recessed Kit   SKU: 1003 240 066




 Spin Light 7 in. White Selectable LED Flush Mount Ceiling Light       SKU: 1002 312 164
 Closet Laundry Basement 810 Lumens 3000K 4000K 5000K
 Augusta 50 in. x 15 in. Low Profile LED Ceiling Light in Black,       SKU: 1005 179 103
 Washed Gray Frame 4000 Lumens 3000K 4000K 5000K Dimmable



                                             43
EAST\180147044.4
        Case 6:21-cv-00097-ADA Document 19 Filed 04/12/21 Page 44 of 113




                                    Commercial Electric
 1 ft. x 4 ft. 50W Dimmable White Integrated LED Edge-Lit Deco Flat     SKU: 1002 632 077
 Panel Flush Mount Ceiling Light with CCT
 11 in. 12.5W Dimmable White Integrated LED Edge-Lit Round Flat         SKU: 1002 632 076
 Panel Flush Mount Ceiling Light with Color Changing CCT
 15 in. 22.5-Watt Dimmable White Integrated LED Edge-Lit Round          SKU: 1002 632 072
 Flat Panel Flush Mount Ceiling Light w/ Color Changing CCT
 Moroccan 48 in. x 10 in. Flush Mount Integrated LED Ceiling Light in   SKU: 1005 179 080
 Dark Bronze 4000 Lumens 3000K 4000K 5000K Dimmable
 Ultra Slim Square 4 in. Color Selectable New Construction and          SKU: 1004 655 268
 Remodel Canless Recessed Integrated LED Kit
 Slim Baffle 4 in. Color Selectable New Construction and Remodel        SKU: 1004 655 270
 Canless Recessed Integrated LED Kit
 Slim Directional 4 in. Color Selectable New Construction and           SKU: 1004 655 273
 Remodel Canless Recessed Integrated LED Kit
 Ultra-Spot 4 in. Selectable New Construction and Remodel Color         SKU: 1004 658 319
 Canless Recessed Integrated LED Kit
 6 in. White True Baffle Round Selectable CCT, LED Integrated High      SKU: 1004 658 318
 Lumen Recessed Lighting Kit, 2700/3000/3500/4000/5000K
 4 in. White True Baffle Round Selectable CCT LED Integrated High       SKU: 1004 658 321
 Lumen Recessed Lighting Kit, 3000/4000/5000K
 Slim Directional 6 in. Color Selectable New Construction and           SKU: 1004 655 282
 Remodel Canless Recessed Integrated LED Kit
 Slim Baffle 6 in. Color Selectable New Construction and Remodel        SKU: 1004 655 279
 Canless Recessed Integrated LED Kit
 Ultra Slim 3 in. Color Selectable New Construction and Remodel         SKU: 1004 655 266
 Canless Recessed Integrated LED Kit
 Slim Baffle 3 in. Color Selectable New Construction and Remodel        SKU: 1004 655 284
 Canless Integrated LED Recessed Kit
 Ultra Slim 4 in. Color Selectable New Construction and Remodel         SKU: 1004 655 277
 Canless Recessed Integrated LED Kit
 Ultra Slim 4 in. Color Selectable New Construction and Remodel         SKU: 1004 655 281
 Canless Recessed Integrated LED Kit Oil Rubbed Bronze




                                             44
EAST\180147044.4
        Case 6:21-cv-00097-ADA Document 19 Filed 04/12/21 Page 45 of 113




                                        Hampton Bay
 9.8-Watt Millennium Black Adjustable Light Color Outdoor Integrated     SKU: 1003 453 329
 LED Landscape Spot Light
 9.8-Watt Black Adjustable Light Color Outdoor Integrated LED            SKU: 1003 535 735
 Landscape Flood Light
 17-Watt Millennium Black Adjustable Light Color Outdoor Integrated      SKU: 1003 453 345
 LED Landscape Flood Light
 9.8-Watt Millennium Black Adjustable Light Color Outdoor Integrated     SKU: 1003 453 321
 LED Landscape Flood Light
 4.5-Watt Millennium Black Adjustable Light Color Outdoor Integrated     SKU: 1003 452 837
 LED Landscape Flood Light
 Mission Industrial 48 in. x 15 in. Brushed Nickel LED Flush Mount       SKU: 1002 640 555
 Light High Output 5500 Lumens 3000K 4000K 5000K
 Mission Industrial 48 in. x 10 in. Rectangle Brushed Nickel LED Flush   SKU: 1002 640 560
 Mount Ceiling Light 3000 Lumens 3000K 4000K 5000K
 Birds Nest Design 20 in. Round Black Selectable LED Flush Mount         SKU: 1002 640 556
 Ceiling Light 2000 Lumens Dimmable 3000K 4000K 5000K
 Birds Nest Design 15 in. Round Black Selectable LED Flush Mount         SKU: 1002 640 561
 Ceiling Light 1500 Lumens Dimmable 3000K 4000K 5000K
 16 in. Diamond Selectable LED Flush Mount Ceiling Light 1450            SKU: 1002 640 535
 Lumens Dimmable 22-Watts 120V 3000K 4000K 5000K
 12 in. Diamond Design 3000K 4000K 5000K Selectable LED Flush            SKU: 1002 640 558
 Mount Ceiling Light 910 Lumens Dimmable Energy Star




                                             45
EAST\180147044.4
        Case 6:21-cv-00097-ADA Document 19 Filed 04/12/21 Page 46 of 113




                                          Hampton Bay
 11 in. Glacier Decorative Border 3000K 4000K 5000K Selectable LED           SKU: 1002 655 448
 Flush Mount Ceiling Light 910 Lumens Dimmable
 12 in. White Round 1-Light Smart Wink Hub Selectable LED Flush              SKU: 1001 621 495
 Mount Light Dimmable Amazon Alexa Compatible 2700K-5000K


                                            EcoSmart
 150-Watt Equivalent PAR38 Dimmable ENERGY STAR CEC LED                      SKU: 1004 511 060
 Light Bulb Selectable CCT (2700K-3000K-5000K)
 60-Watt Equivalent A19 Dimmable LED Light Bulb, Selectable CCT              SKU: 1004 511 049




                                        Home Decorators
 Ashby Park 44 in. White Color Changing Integrated LED Brushed               SKU: 1004 065 044
 Nickel Ceiling Fan with Light Kit

       Answer to Complaint No. 80: Denied.

       Complaint No. 81: The products identified above feature the CCT selectable technology

set forth in certain claims of the ’783 Patent. For instance, as described by the exemplary

marketing and instructional materials and photograph below, the Commercial Electric Spin Light

7 in. White Selectable LED Flush Mount Ceiling Light Closet Laundry Basement 810 Lumens




                                                46
EAST\180147044.4
        Case 6:21-cv-00097-ADA Document 19 Filed 04/12/21 Page 47 of 113




3000K 4000K 5000K (SKU: 1002 312 164), is, as recited in claim 8 of the ’783 Patent, an “LED

lighting device” comprising:

               at least one LED circuit having at least two LEDs, an LED of the
               at least two LEDs being configured to emit light of a different
               color temperature than at least one other LED of the at least two
               LEDs; and

               a switch configured to enable user selection of the different color
               temperatures of light to be emitted by the at least one LED circuit;

               wherein the color temperature is produced by at least one of the at
               least two LEDs,

               wherein the at least one LED circuit and the switch are integrated
               into the LED lighting device,

               wherein the LED lighting device is driven with an AC voltage
               source, and wherein the at least one LED circuit and the at least
               two LEDs are integrated on a single substrate.




                                                47
EAST\180147044.4
        Case 6:21-cv-00097-ADA Document 19 Filed 04/12/21 Page 48 of 113




       Answer to Complaint No. 81: Denied.

       Complaint No. 82: Home Depot also actively induces infringement of at least Claims 1,

8, and 17 of the ’783 Patent by selling each of the above-listed infringing products with

accompanying instructions for use.

       Answer to Complaint No. 82: Denied.

       Complaint No. 83: Home Depot aids, instructs, or otherwise acts with the intent to

cause an end user to use the above-listed infringing products in an infringing manner.

       Answer to Complaint No. 83: Denied.




                                                48
EAST\180147044.4
        Case 6:21-cv-00097-ADA Document 19 Filed 04/12/21 Page 49 of 113




       Complaint No. 84: Upon information and belief, Home Depot further actively induces

its third-party vendors to infringe by making the above-listed infringing products according to

Home Depot’s specifications.

       Answer to Complaint No. 84: Denied.

       Complaint No. 85: The above-listed infringing products have no substantial non-

infringing uses.

       Answer to Complaint No. 85: Denied.

       Complaint No. 86: Home Depot knew of the ’783 Patent and knew that the actions of an

end user would infringe at least Claims 1, 8, and 17 of the ’783 Patent.

       Answer to Complaint No. 86: Denied.

       Complaint No. 87: Lynk has been damaged as a result of the infringing conduct by

Home Depot alleged above. Thus, Home Depot is liable to Lynk in an amount that compensates

it for such infringement, which by law cannot be less than a reasonable royalty, together with

interest and costs as fixed by this Court under 35 U.S.C. § 284.

       Answer to Complaint No. 87: Denied.

       Complaint No. 88: Home Depot’s infringement of the ’783 Patent has caused, and will

continue to cause, Lynk to suffer substantial and irreparable harm.

       Answer to Complaint No. 88: Denied.

       Complaint No. 89: Home Depot has been aware that it infringes the ’783 Patent since at

least July 24, 2020. Upon information and belief, Home Depot was aware of its infringement of

the ’783 Patent at least as early as August 25, 2020, when the ’783 Patent issued, through Home

Depot’s own freedom to operate analysis, initiated, in part, due to the communications Home




                                                49
EAST\180147044.4
        Case 6:21-cv-00097-ADA Document 19 Filed 04/12/21 Page 50 of 113




Depot had with Mr. Miskin in 2018. If not, Home Depot has elected to be willfully blind to its

infringement of at least Claims 1, 8, and 17 of the ’783 Patent.

        Answer to Complaint No. 89: Denied.

        Complaint No. 90: Home Depot’s infringement of the ’783 Patent has been willful.

        Answer to Complaint No. 90: Denied.

        Complaint No. 91: Lynk has complied with the marking requirements of 35 U.S.C. §

287 with respect to the ’783 Patent.

        Answer to Complaint No. 91: Defendants are without knowledge or information

sufficient to form a belief as to the truth of the allegations set forth in this paragraph, and

therefore deny them.

                                   THIRD CAUSE OF ACTION
                                 (Infringement of the ’842 Patent)

        Complaint No. 92: Lynk incorporates by reference and realleges each and every

allegation of Paragraphs 1 through 91 as if set forth herein.

        Answer to Complaint No. 92: Defendants incorporate by reference their answers to

paragraphs 1 through 91 as if fully set forth herein.

        Complaint No. 93: Home Depot imports, offers for sale, and sells certain private label

LED lights, which directly infringes at least Claims 33, 38, and 43 of the ’842 Patent. The

infringing products include at least:

                                        Commercial Electric
13 in. Brushed Nickel Color Changing LED Ceiling Flush Mount                    SKU: 1003 334 178
13 in. Oil Rubbed Bronze Color Changing LED Ceiling Flush Mount                 SKU: 1003 334 179
4 in. Matte White Integrated LED Recessed Trim 5-ways                           SKU: 1002 936 200
8 in. Selectable Integrated LED Recessed Retrofit Trimless Trim                 SKU: 1004 330 905




                                                  50
EAST\180147044.4
        Case 6:21-cv-00097-ADA Document 19 Filed 04/12/21 Page 51 of 113




                                  Commercial Electric
6 in. Selectable CCT Integrated LED Recessed Light Trim with Night    SKU: 1003 456 565
Light Feature 670 Lumens 11-Watt Dimmable
5/6 in. Matte White Integrated LED Recessed Trim 5-Ways               SKU: 1002 936 204
6 in. Selectable Integrated LED Recessed Trim Downlight 30            SKU: 1002 948 990
Configurations in One Fixture High Ceiling Output Dimmable




Easy-Up 6 in. Deep Baffle Color Selectable Canless LED Recessed Kit   SKU: 1003 240 066




                                           51
EAST\180147044.4
        Case 6:21-cv-00097-ADA Document 19 Filed 04/12/21 Page 52 of 113




                                   Commercial Electric




Spin Light 7 in. White Selectable LED Flush Mount Ceiling Light        SKU: 1002 312 164
Closet Laundry Basement 810 Lumens 3000K 4000K 5000K
Augusta 50 in. x 15 in. Low Profile LED Ceiling Light in Black,        SKU: 1005 179 103
Washed Gray Frame 4000 Lumens 3000K 4000K 5000K Dimmable
1 ft. x 4 ft. 50W Dimmable White Integrated LED Edge-Lit Deco Flat     SKU: 1002 632 077
Panel Flush Mount Ceiling Light with CCT
11 in. 12.5W Dimmable White Integrated LED Edge-Lit Round Flat         SKU: 1002 632 076
Panel Flush Mount Ceiling Light with Color Changing CCT
15 in. 22.5-Watt Dimmable White Integrated LED Edge-Lit Round          SKU: 1002 632 072
Flat Panel Flush Mount Ceiling Light w/ Color Changing CCT
Moroccan 48 in. x 10 in. Flush Mount Integrated LED Ceiling Light in   SKU: 1005 179 080
Dark Bronze 4000 Lumens 3000K 4000K 5000K Dimmable
Ultra Slim Square 4 in. Color Selectable New Construction and          SKU: 1004 655 268
Remodel Canless Recessed Integrated LED Kit
Slim Baffle 4 in. Color Selectable New Construction and Remodel        SKU: 1004 655 270
Canless Recessed Integrated LED Kit
Slim Directional 4 in. Color Selectable New Construction and           SKU: 1004 655 273
Remodel Canless Recessed Integrated LED Kit
Ultra-Spot 4 in. Selectable New Construction and Remodel Color         SKU: 1004 658 319
Canless Recessed Integrated LED Kit


                                             52
EAST\180147044.4
        Case 6:21-cv-00097-ADA Document 19 Filed 04/12/21 Page 53 of 113




                                    Commercial Electric
6 in. White True Baffle Round Selectable CCT, LED Integrated High        SKU: 1004 658 318
Lumen Recessed Lighting Kit, 2700/3000/3500/4000/5000K
4 in. White True Baffle Round Selectable CCT LED Integrated High         SKU: 1004 658 321
Lumen Recessed Lighting Kit, 3000/4000/5000K
Slim Directional 6 in. Color Selectable New Construction and             SKU: 1004 655 282
Remodel Canless Recessed Integrated LED Kit
Slim Baffle 6 in. Color Selectable New Construction and Remodel          SKU: 1004 655 279
Canless Recessed Integrated LED Kit
Ultra Slim 3 in. Color Selectable New Construction and Remodel           SKU: 1004 655 266
Canless Recessed Integrated LED Kit
Slim Baffle 3 in. Color Selectable New Construction and Remodel          SKU: 1004 655 284
Canless Integrated LED Recessed Kit
Ultra Slim 4 in. Color Selectable New Construction and Remodel           SKU: 1004 655 277
Canless Recessed Integrated LED Kit
Ultra Slim 4 in. Color Selectable New Construction and Remodel           SKU: 1004 655 281
Canless Recessed Integrated LED Kit Oil Rubbed Bronze


                                        Hampton Bay
 9.8-Watt Millennium Black Adjustable Light Color Outdoor Integrated     SKU: 1003 453 329
 LED Landscape Spot Light
 9.8-Watt Black Adjustable Light Color Outdoor Integrated LED            SKU: 1003 535 735
 Landscape Flood Light
 17-Watt Millennium Black Adjustable Light Color Outdoor Integrated      SKU: 1003 453 345
 LED Landscape Flood Light
 9.8-Watt Millennium Black Adjustable Light Color Outdoor Integrated     SKU: 1003 453 321
 LED Landscape Flood Light
 4.5-Watt Millennium Black Adjustable Light Color Outdoor Integrated     SKU: 1003 452 837
 LED Landscape Flood Light
 Mission Industrial 48 in. x 15 in. Brushed Nickel LED Flush Mount       SKU: 1002 640 555
 Light High Output 5500 Lumens 3000K 4000K 5000K
 Mission Industrial 48 in. x 10 in. Rectangle Brushed Nickel LED Flush   SKU: 1002 640 560
 Mount Ceiling Light 3000 Lumens 3000K 4000K 5000K
 Birds Nest Design 20 in. Round Black Selectable LED Flush Mount         SKU: 1002 640 556
 Ceiling Light 2000 Lumens Dimmable 3000K 4000K 5000K



                                             53
EAST\180147044.4
        Case 6:21-cv-00097-ADA Document 19 Filed 04/12/21 Page 54 of 113




                                     Hampton Bay
 Birds Nest Design 15 in. Round Black Selectable LED Flush Mount     SKU: 1002 640 561
 Ceiling Light 1500 Lumens Dimmable 3000K 4000K 5000K
 16 in. Diamond Selectable LED Flush Mount Ceiling Light 1450        SKU: 1002 640 535
 Lumens Dimmable 22-Watts 120V 3000K 4000K 5000K
 12 in. Diamond Design 3000K 4000K 5000K Selectable LED Flush        SKU: 1002 640 558
 Mount Ceiling Light 910 Lumens Dimmable Energy Star




 11 in. Glacier Decorative Border 3000K 4000K 5000K Selectable LED   SKU: 1002 655 448
 Flush Mount Ceiling Light 910 Lumens Dimmable
 12 in. White Round 1-Light Smart Wink Hub Selectable LED Flush      SKU: 1001 621 495
 Mount Light Dimmable Amazon Alexa Compatible 2700K-5000K

                                       EcoSmart
 150-Watt Equivalent PAR38 Dimmable ENERGY STAR CEC LED              SKU: 1004 511 060
 Light Bulb Selectable CCT (2700K-3000K-5000K)
 60-Watt Equivalent A19 Dimmable LED Light Bulb, Selectable CCT      SKU: 1004 511 049




                                           54
EAST\180147044.4
        Case 6:21-cv-00097-ADA Document 19 Filed 04/12/21 Page 55 of 113




                                            EcoSmart




                                        Home Decorators
 Ashby Park 44 in. White Color Changing Integrated LED Brushed               SKU: 1004 065 044
 Nickel Ceiling Fan with Light Kit

       Answer to Complaint No. 93: Denied.

       Complaint No. 94: The products identified above feature the CCT selectable technology

set forth in certain claims of the ’842 Patent. For instance, as described by the exemplary

marketing and instructional materials and photograph below, the Commercial Electric Spin Light

7 in. White Selectable LED Flush Mount Ceiling Light Closet Laundry Basement 810 Lumens

3000K 4000K 5000K (SKU: 1002 312 164), is, as recited in claim 33 of the ’842 Patent, an

“LED lighting system” comprising:

               an LED circuit array having a plurality of different LED circuits,
               each LED circuit having at least one LED;

               an LED circuit driver, the LED circuit driver having an input of a first
               voltage and a first frequency, wherein the first voltage is an AC voltage;

                                                55
EAST\180147044.4
        Case 6:21-cv-00097-ADA Document 19 Filed 04/12/21 Page 56 of 113




               the LED circuit driver connected to at least one LED circuit of the
               plurality of different LED circuits and providing an output of a second
               voltage and a second frequency to the at least one LED circuit, wherein
               the second voltage is either a rectified DC voltage or a rectified AC
               voltage and wherein the second frequency of the output is a relatively
               higher frequency than the first frequency of the input;

               at least one LED in the LED circuit array being a different color than other
               LEDs in the LED circuit array; and

               the plurality of different LED circuits capable of being connected
               to the output of the LED circuit driver in parallel one LED circuit
               at a time.




                                                56
EAST\180147044.4
        Case 6:21-cv-00097-ADA Document 19 Filed 04/12/21 Page 57 of 113




       Answer to Complaint No. 94: Denied.

       Complaint No. 95: Home Depot also actively induces infringement of at least Claims

33, 38, and 43 of the ’842 Patent by selling each of the above-listed infringing products with

accompanying instructions for use.

       Answer to Complaint No. 95: Denied.

       Complaint No. 96: Home Depot aids, instructs, or otherwise acts with the intent to

cause an end user to use the above-listed infringing products in an infringing manner.

       Answer to Complaint No. 96: Denied.

       Complaint No. 97: Upon information and belief, Home Depot further actively induces

its third-party vendors to infringe by making the above-listed infringing products according to

Home Depot’s specifications.

       Answer to Complaint No. 97: Denied.

       Complaint No. 98: The above-listed infringing products have no substantial non-

infringing uses.

       Answer to Complaint No. 98: Denied.




                                                57
EAST\180147044.4
        Case 6:21-cv-00097-ADA Document 19 Filed 04/12/21 Page 58 of 113




       Complaint No. 99: Home Depot knew of the ’842 Patent and knew that the actions of an

end user would infringe at least Claims 33, 38, and 43 of the ’842 Patent.

       Answer to Complaint No. 99: Denied.

       Complaint No. 100: Lynk has been damaged as a result of the infringing conduct by

Home Depot alleged above. Thus, Home Depot is liable to Lynk in an amount that compensates

it for such infringement, which by law cannot be less than a reasonable royalty, together with

interest and costs as fixed by this Court under 35 U.S.C. § 284.

       Answer to Complaint No. 100: Denied.

       Complaint No. 101: Home Depot’s infringement of the ’842 Patent has caused, and will

continue to cause, Lynk to suffer substantial and irreparable harm.

       Answer to Complaint No. 101: Denied.

       Complaint No. 102: Home Depot has been aware that it infringes the ’842 Patent since

at least March 5, 2020. Upon information and belief, Home Depot was aware of its infringement

of the ’842 Patent at least as early as October 2, 2018, when the ’842 Patent issued, through

Home Depot’s own freedom to operate analysis, initiated, in part, due to the communications

Home Depot had with Mr. Miskin in 2018. If not, Home Depot has elected to be willfully blind

to its infringement of at least Claims 33, 38, and 43 of the ’842 Patent.

       Answer to Complaint No. 102: Denied.

       Complaint No. 103: Home Depot’s infringement of the ’842 Patent has been willful.

       Answer to Complaint No. 103: Denied.

       Complaint No. 104: Lynk has complied with the marking requirements of 35 U.S.C. §

287 with respect to the ’842 Patent.




                                                 58
EAST\180147044.4
        Case 6:21-cv-00097-ADA Document 19 Filed 04/12/21 Page 59 of 113




        Answer to Complaint No. 104: Defendants are without knowledge or information

sufficient to form a belief as to the truth of the allegations set forth in this paragraph, and

therefore deny them.

                                 FOURTH CAUSE OF ACTION
                                 (Infringement of the ’341 Patent)

        Complaint No. 105: Lynk incorporates by reference and realleges each and every

allegation of Paragraphs 1 through 104 as if set forth herein.

        Answer to Complaint No. 105: Defendants incorporate by reference their answers to

paragraphs 1 through 104 as if fully set forth herein.

        Complaint No. 106: Home Depot imports, offers for sale, and sells certain private label

LED lights, which directly infringes at least Claim 1 of the ’341 Patent. The infringing products

include at least:

                                       Commercial Electric

 13 in. Brushed Nickel Color Changing LED Ceiling Flush Mount                   SKU: 1003 334 178

 13 in. Oil Rubbed Bronze Color Changing LED Ceiling Flush Mount                SKU: 1003 334 179

 4 in. Matte White Integrated LED Recessed Trim 5-ways                          SKU: 1002 936 200

 8 in. Selectable Integrated LED Recessed Retrofit Trimless Trim                SKU: 1004 330 905

 6 in. Selectable CCT Integrated LED Recessed Light Trim with Night             SKU: 1003 456 565
 Light Feature 670 Lumens 11-Watt Dimmable

 5/6 in. Matte White Integrated LED Recessed Trim 5-Ways                        SKU: 1002 936 204




                                                  59
EAST\180147044.4
        Case 6:21-cv-00097-ADA Document 19 Filed 04/12/21 Page 60 of 113




 6 in. Selectable Integrated LED Recessed Trim Downlight 30            SKU: 1002 948 900
 Configurations in One Fixture High Ceiling Output Dimmable




 Easy-Up 6 in. Deep Baffle Color Selectable Canless LED Recessed Kit   SKU: 1003 240 066




                                            60
EAST\180147044.4
        Case 6:21-cv-00097-ADA Document 19 Filed 04/12/21 Page 61 of 113




                                   Commercial Electric




 Spin Light 7 in. White Selectable LED Flush Mount Ceiling Light        SKU: 1002 312 164
 Closet Laundry Basement 810 Lumens 3000K 4000K 5000K

 Augusta 50 in. x 15 in. Low Profile LED Ceiling Light in Black,        SKU: 1005 179 103
 Washed Gray Frame 4000 Lumens 3000K 4000K 5000K Dimmable

 1 ft. x 4 ft. 50W Dimmable White Integrated LED Edge-Lit Deco Flat     SKU: 1002 632 077
 Panel Flush Mount Ceiling Light with CCT

 11 in. 12.5W Dimmable White Integrated LED Edge-Lit Round Flat         SKU: 1002 632 076
 Panel Flush Mount Ceiling Light with Color Changing CCT

 15 in. 22.5-Watt Dimmable White Integrated LED Edge-Lit Round          SKU: 1002 632 072
 Flat Panel Flush Mount Ceiling Light w/ Color Changing CCT

 Moroccan 48 in. x 10 in. Flush Mount Integrated LED Ceiling Light in   SKU: 1005 179 080
 Dark Bronze 4000 Lumens 3000K 4000K 5000K Dimmable

 Ultra Slim Square 4 in. Color Selectable New Construction and          SKU: 1004 655 268
 Remodel Canless Recessed Integrated LED Kit

 Slim Baffle 4 in. Color Selectable New Construction and Remodel        SKU: 1004 655 270
 Canless Recessed Integrated LED Kit




                                             61
EAST\180147044.4
        Case 6:21-cv-00097-ADA Document 19 Filed 04/12/21 Page 62 of 113




 Slim Directional 4 in. Color Selectable New Construction and Remodel   SKU: 1004 655 273
 Canless Recessed Integrated LED Kit



                                   Commercial Electric

 Ultra-Spot 4 in. Selectable New Construction and Remodel Color         SKU: 1004 658 319
 Canless Recessed Integrated LED Kit

 6 in. White True Baffle Round Selectable CCT, LED Integrated High      SKU: 1004 658 318
 Lumen Recessed Lighting Kit, 2700/3000/3500/4000/5000K

 4 in. White True Baffle Round Selectable CCT LED Integrated High       SKU: 1004 658 321
 Lumen Recessed Lighting Kit, 3000/4000/5000K

 Slim Directional 6 in. Color Selectable New Construction and Remodel   SKU: 1004 655 282
 Canless Recessed Integrated LED Kit

 Slim Baffle 6 in. Color Selectable New Construction and Remodel        SKU: 1004 655 279
 Canless Recessed Integrated LED Kit

 Ultra Slim 3 in. Color Selectable New Construction and Remodel         SKU: 1004 655 266
 Canless Recessed Integrated LED Kit

 Slim Baffle 3 in. Color Selectable New Construction and Remodel        SKU: 1004 655 284
 Canless Integrated LED Recessed Kit

 Ultra Slim 4 in. Color Selectable New Construction and Remodel         SKU: 1004 655 277
 Canless Recessed Integrated LED Kit

 Ultra Slim 4 in. Color Selectable New Construction and Remodel         SKU: 1004 655 281
 Canless Recessed Integrated LED Kit Oil Rubbed Bronze



                                      Hampton Bay

 9.8-Watt Millennium Black Adjustable Light Color Outdoor Integrated    SKU: 1003 453 329
 LED Landscape Spot Light

 9.8-Watt Black Adjustable Light Color Outdoor Integrated LED           SKU: 1003 535 735
 Landscape Flood Light

 17-Watt Millennium Black Adjustable Light Color Outdoor Integrated     SKU: 1003 453 345
 LED Landscape Flood Light



                                             62
EAST\180147044.4
        Case 6:21-cv-00097-ADA Document 19 Filed 04/12/21 Page 63 of 113




 9.8-Watt Millennium Black Adjustable Light Color Outdoor Integrated     SKU: 1003 453 321
 LED Landscape Flood Light

 4.5-Watt Millennium Black Adjustable Light Color Outdoor Integrated     SKU: 1003 452 837
 LED Landscape Flood Light

 Mission Industrial 48 in. x 15 in. Brushed Nickel LED Flush Mount       SKU 1002 640 555
 Light High Output 5500 Lumens 3000K 4000K 5000K



                                     Hampton Bay

 Mission Industrial 48 in. x 10 in. Rectangle Brushed Nickel LED Flush   SKU: 1002 640 560
 Mount Ceiling Light 3000 Lumens 3000K 4000K 5000K

 Birds Nest Design 20 in. Round Black Selectable LED Flush Mount         SKU: 1002 640 556
 Ceiling Light 2000 Lumens Dimmable 3000K 4000K 5000K

 Birds Nest Design 15 in. Round Black Selectable LED Flush Mount         SKU: 1002 640 561
 Ceiling Light 1500 Lumens Dimmable 3000K 4000K 5000K

 16 in. Diamond Selectable LED Flush Mount Ceiling Light 1450            SKU: 1002 640 535
 Lumens Dimmable 22-Watts 120V 3000K 4000K 5000K

 12 in. Diamond Design 3000K 4000K 5000K Selectable LED Flush            SKU 1002 640 558
 Mount Ceiling Light 910 Lumens Dimmable Energy Star




 11 in. Glacier Decorative Border 3000K 4000K 5000K Selectable LED       SKU: 1002 655 448
 Flush Mount Ceiling Light 910 Lumens Dimmable



                                              63
EAST\180147044.4
        Case 6:21-cv-00097-ADA Document 19 Filed 04/12/21 Page 64 of 113




 12 in. White Round 1-Light Smart Wink Hub Selectable LED Flush              SKU: 1001 621 495
 Mount Light Dimmable Amazon Alexa Compatible 2700K-5000K


                                           EcoSmart

 150-Watt Equivalent PAR38 Dimmable ENERGY STAR CEC LED                      SKU: 1004 511 060
 Light Bulb Selectable CCT (2700K-3000K-5000K)

 60-Watt Equivalent A19 Dimmable LED Light Bulb, Selectable CCT              SKU 1004 511 049




                                        Home Decorators

 Ashby Park 44 in. White Color Changing Integrated LED Brushed               SKU: 1004 065 044
 Nickel Ceiling Fan with Light Kit


       Answer to Complaint No. 106: Denied.

       Complaint No. 107: The products identified above feature the CCT selectable

technology set forth in certain claims of the ’341 Patent. For instance, as described by the


                                                64
EAST\180147044.4
        Case 6:21-cv-00097-ADA Document 19 Filed 04/12/21 Page 65 of 113




exemplary marketing and instructional materials and photograph below, the Commercial Electric

Spin Light 7 in. White Selectable LED Flush Mount Ceiling Light Closet Laundry Basement 810

Lumens 3000K 4000K 5000K (SKU: 1002 312 164), is, as recited in claim 1 of the ’341 Patent,

an “LED lighting device” comprising:

       a first operating LED circuit and at least one additional LED circuit,

       at least one of the first operating LED circuit or the at least one additional
       LED circuit including at least two LEDs connected in either series or parallel,
       and

       the at least one additional LED circuit being configured to emit a different
       color light compared to the first operating LED circuit; and

       a switch capable of at least one of:

       (a)   switching a voltage level input to at least one of the first operating
       LED circuit or the at least one additional LED circuit, or

       (b)     switching the at least one additional LED circuit on or off,

       wherein (a) or (b) is selectable by a user switching the switch, and

       wherein the LED lighting device is configured to connect to an AC voltage power source.




                                                65
EAST\180147044.4
        Case 6:21-cv-00097-ADA Document 19 Filed 04/12/21 Page 66 of 113




       Answer to Complaint No. 107: Denied.

       Complaint No. 108: Home Depot also actively induces infringement of at least Claim 1

of the ’341 Patent by selling each of the above-listed infringing products with accompanying

instructions for use.

       Answer to Complaint No. 108: Denied.

       Complaint No. 109: Home Depot aids, instructs, or otherwise acts with the intent to

cause an end user to use the above-listed infringing products in an infringing manner


                                               66
EAST\180147044.4
        Case 6:21-cv-00097-ADA Document 19 Filed 04/12/21 Page 67 of 113




       Answer to Complaint No. 109: Denied.

       Complaint No. 110: Upon information and belief, Home Depot further actively induces

its third-party vendors to infringe by making the above-listed infringing products according to

Home Depot’s specifications.

       Answer to Complaint No. 110: Denied.

       Complaint No. 111: The above-listed infringing products have no substantial non-

infringing uses.

       Answer to Complaint No. 111: Denied.

       Complaint No. 112: Home Depot knew of the ’341 Patent and knew that the actions of

an end user would infringe at least Claim 1 of the ’341 Patent.

       Answer to Complaint No. 112: Denied.

       Complaint No. 113: Lynk has been damaged as a result of the infringing conduct by

Home Depot alleged above. Thus, Home Depot is liable to Lynk in an amount that compensates

it for such infringement, which by law cannot be less than a reasonable royalty, together with

interest and costs as fixed by this Court under 35 U.S.C. § 284.

       Answer to Complaint No. 113: Denied.

       Complaint No. 114: Home Depot’s infringement of the ’341 Patent has caused, and will

continue to cause, Lynk to suffer substantial and irreparable harm.

       Answer to Complaint No. 114: Denied.

       Complaint No. 115: Home Depot has been aware that it infringes the ’341 Patent since

at least January 12, 2021. If not, Home Depot has elected to be willfully blind to its infringement

of at least Claim 1 of the ’341 Patent.

       Answer to Complaint No. 115: Denied.



                                                67
EAST\180147044.4
        Case 6:21-cv-00097-ADA Document 19 Filed 04/12/21 Page 68 of 113




        Complaint No. 116: Home Depot’s infringement of the ’341 Patent has been willful.

        Answer to Complaint No. 116: Denied.

        Complaint No. 117: Lynk has complied with the marking requirements of 35 U.S.C. §

287 with respect to the ’341 Patent.

        Answer to Complaint No. 117: Defendants are without knowledge or information

sufficient to form a belief as to the truth of the allegations set forth in this paragraph, and

therefore deny them.

                                   FIFTH CAUSE OF ACTION
                                 (Infringement of the ’001 Patent)

        Complaint No. 118: Lynk incorporates by reference and realleges each and every

allegation of Paragraphs 1 through 117 as if set forth herein.

        Answer to Complaint No. 118: Defendants incorporate by reference their answers to

paragraphs 1 through 117 as if fully set forth herein.

        Complaint No. 119: Home Depot imports, offers for sale, and sells certain private label

LED lights, which directly infringes at least Claims 1, 6, 11, and 16 of the ’001 Patent. The

infringing products include at least:

                                        Commercial Electric
13 in. Brushed Nickel Color Changing LED Ceiling Flush Mount                    SKU: 1003 334 178
13 in. Oil Rubbed Bronze Color Changing LED Ceiling Flush Mount                 SKU: 1003 334 179
4 in. Matte White Integrated LED Recessed Trim 5-ways                           SKU: 1002 936 200
8 in. Selectable Integrated LED Recessed Retrofit Trimless Trim                 SKU: 1004 330 905
6 in. Selectable CCT Integrated LED Recessed Light Trim with Night              SKU: 1003 456 565
Light Feature 670 Lumens 11-Watt Dimmable
5/6 in. Matte White Integrated LED Recessed Trim 5-Ways                         SKU: 1002 936 204
6 in. Selectable Integrated LED Recessed Trim Downlight 30                      SKU: 1002 948 990
Configurations in One Fixture High Ceiling Output Dimmable



                                                  68
EAST\180147044.4
        Case 6:21-cv-00097-ADA Document 19 Filed 04/12/21 Page 69 of 113




                                   Commercial Electric




Easy-Up 6 in. Deep Baffle Color Selectable Canless LED Recessed Kit   SKU: 1003 240 066




Spin Light 7 in. White Selectable LED Flush Mount Ceiling Light       SKU: 1002 312 164
Closet Laundry Basement 810 Lumens 3000K 4000K 5000K


                                            69
EAST\180147044.4
        Case 6:21-cv-00097-ADA Document 19 Filed 04/12/21 Page 70 of 113




                                   Commercial Electric
Augusta 50 in. x 15 in. Low Profile LED Ceiling Light in Black,        SKU: 1005 179 103
Washed Gray Frame 4000 Lumens 3000K 4000K 5000K Dimmable
1 ft. x 4 ft. 50W Dimmable White Integrated LED Edge-Lit Deco Flat     SKU: 1002 632 077
Panel Flush Mount Ceiling Light with CCT
11 in. 12.5W Dimmable White Integrated LED Edge-Lit Round Flat         SKU: 1002 632 076
Panel Flush Mount Ceiling Light with Color Changing CCT
15 in. 22.5-Watt Dimmable White Integrated LED Edge-Lit Round          SKU: 1002 632 072
Flat Panel Flush Mount Ceiling Light w/ Color Changing CCT
Moroccan 48 in. x 10 in. Flush Mount Integrated LED Ceiling Light in   SKU: 1005 179 080
Dark Bronze 4000 Lumens 3000K 4000K 5000K Dimmable
Ultra Slim Square 4 in. Color Selectable New Construction and          SKU: 1004 655 268
Remodel Canless Recessed Integrated LED Kit
Slim Baffle 4 in. Color Selectable New Construction and Remodel        SKU: 1004 655 270
Canless Recessed Integrated LED Kit
Slim Directional 4 in. Color Selectable New Construction and           SKU: 1004 655 273
Remodel Canless Recessed Integrated LED Kit
Ultra-Spot 4 in. Selectable New Construction and Remodel Color         SKU: 1004 658 319
Canless Recessed Integrated LED Kit
6 in. White True Baffle Round Selectable CCT, LED Integrated High      SKU: 1004 658 318
Lumen Recessed Lighting Kit, 2700/3000/3500/4000/5000K
4 in. White True Baffle Round Selectable CCT LED Integrated High       SKU: 1004 658 321
Lumen Recessed Lighting Kit, 3000/4000/5000K
Slim Directional 6 in. Color Selectable New Construction and           SKU: 1004 655 282
Remodel Canless Recessed Integrated LED Kit
Slim Baffle 6 in. Color Selectable New Construction and Remodel        SKU: 1004 655 279
Canless Recessed Integrated LED Kit
Ultra Slim 3 in. Color Selectable New Construction and Remodel         SKU: 1004 655 266
Canless Recessed Integrated LED Kit
Slim Baffle 3 in. Color Selectable New Construction and Remodel        SKU: 1004 655 284
Canless Integrated LED Recessed Kit
Ultra Slim 4 in. Color Selectable New Construction and Remodel         SKU: 1004 655 277
Canless Recessed Integrated LED Kit
Ultra Slim 4 in. Color Selectable New Construction and Remodel         SKU: 1004 655 281
Canless Recessed Integrated LED Kit Oil Rubbed Bronze



                                             70
EAST\180147044.4
        Case 6:21-cv-00097-ADA Document 19 Filed 04/12/21 Page 71 of 113




                                        Hampton Bay
 9.8-Watt Millennium Black Adjustable Light Color Outdoor Integrated     SKU: 1003 453 329
 LED Landscape Spot Light
 9.8-Watt Black Adjustable Light Color Outdoor Integrated LED            SKU: 1003 535 735
 Landscape Flood Light
 17-Watt Millennium Black Adjustable Light Color Outdoor Integrated      SKU: 1003 453 345
 LED Landscape Flood Light
 9.8-Watt Millennium Black Adjustable Light Color Outdoor Integrated     SKU: 1003 453 321
 LED Landscape Flood Light
 4.5-Watt Millennium Black Adjustable Light Color Outdoor Integrated     SKU: 1003 452 837
 LED Landscape Flood Light
 Mission Industrial 48 in. x 15 in. Brushed Nickel LED Flush Mount       SKU: 1002 640 555
 Light High Output 5500 Lumens 3000K 4000K 5000K
 Mission Industrial 48 in. x 10 in. Rectangle Brushed Nickel LED Flush   SKU: 1002 640 560
 Mount Ceiling Light 3000 Lumens 3000K 4000K 5000K
 Birds Nest Design 20 in. Round Black Selectable LED Flush Mount         SKU: 1002 640 556
 Ceiling Light 2000 Lumens Dimmable 3000K 4000K 5000K
 Birds Nest Design 15 in. Round Black Selectable LED Flush Mount         SKU: 1002 640 561
 Ceiling Light 1500 Lumens Dimmable 3000K 4000K 5000K
 16 in. Diamond Selectable LED Flush Mount Ceiling Light 1450            SKU: 1002 640 535
 Lumens Dimmable 22-Watts 120V 3000K 4000K 5000K
 12 in. Diamond Design 3000K 4000K 5000K Selectable LED Flush            SKU: 1002 640 558
 Mount Ceiling Light 910 Lumens Dimmable Energy Star




                                             71
EAST\180147044.4
        Case 6:21-cv-00097-ADA Document 19 Filed 04/12/21 Page 72 of 113




                                          Hampton Bay
 11 in. Glacier Decorative Border 3000K 4000K 5000K Selectable LED           SKU: 1002 655 448
 Flush Mount Ceiling Light 910 Lumens Dimmable
 12 in. White Round 1-Light Smart Wink Hub Selectable LED Flush              SKU: 1001 621 495
 Mount Light Dimmable Amazon Alexa Compatible 2700K-5000K


                                            EcoSmart
 150-Watt Equivalent PAR38 Dimmable ENERGY STAR CEC LED                      SKU: 1004 511 060
 Light Bulb Selectable CCT (2700K-3000K-5000K)
 60-Watt Equivalent A19 Dimmable LED Light Bulb, Selectable CCT              SKU: 1004 511 049




                                        Home Decorators
 Ashby Park 44 in. White Color Changing Integrated LED Brushed               SKU: 1004 065 044
 Nickel Ceiling Fan with Light Kit

       Answer to Complaint No. 119: Denied.

       Complaint No. 120: The products identified above feature the brightness selectable

technology set forth in certain claims of the ’001 Patent. For instance, as described by the

exemplary marketing materials below, the Commercial Electric 13 in. Brushed Nickel Color


                                                72
EAST\180147044.4
        Case 6:21-cv-00097-ADA Document 19 Filed 04/12/21 Page 73 of 113




Changing LED Ceiling Flush Mount (SKU: 1003 334 178), is, as recited in claim 1 of the ’001

Patent, an “LED lighting device” comprising:

               a first operating LED circuit and at least one additional LED
               circuit, wherein at least one of the first operating LED circuit or
               the at least one additional LED circuit includes at least two LEDs
               connected in either series or parallel;

               a switch that is selectable by a user and configured to at least one
               of independently switch on or off at least one of the first LED
               circuit or the at least one additional LED circuit, or switch at least
               one of the first LED circuit or the at least one additional LED
               circuit to a different level of brightness;

               a driver connected to the first operating LED circuit and the at least
               one LED circuit;

               wherein the LED lighting device is configured to connect to an AC
               mains power source;

               wherein the driver has an output voltage lower than the AC mains
               power source and increases a frequency to be higher than the AC
               mains power source frequency; and

               wherein the first operating LED circuit and the at least one
               additional LED circuit both have a forward voltage of 6V or greater.




       Answer to Complaint No. 120: Denied.



                                                 73
EAST\180147044.4
        Case 6:21-cv-00097-ADA Document 19 Filed 04/12/21 Page 74 of 113




       Complaint No. 121: Home Depot also actively induces infringement of at least Claims

1, 6, 11, and 16 of the ’001 Patent by selling each of the above-listed infringing products with

accompanying instructions for use.

       Answer to Complaint No. 121: Denied.

       Complaint No. 122: Home Depot aids, instructs, or otherwise acts with the intent to

cause an end user to use the above-listed infringing products in an infringing manner.

       Answer to Complaint No. 122: Denied.

       Complaint No. 123: Upon information and belief, Home Depot further actively induces

its third-party vendors to infringe by making the above-listed infringing products according to

Home Depot’s specifications.

       Answer to Complaint No. 123: Denied.

       Complaint No. 124: The above-listed infringing products have no substantial non-

infringing uses.

       Answer to Complaint No. 124: Denied.

       Complaint No. 125: Home Depot knew of the ’001 Patent and knew that the actions of

an end user would infringe at least Claims 1, 6, 11, and 16 of the ’001 Patent.

       Answer to Complaint No. 125: Denied.

       Complaint No. 126: Lynk has been damaged as a result of the infringing conduct by

Home Depot alleged above. Thus, Home Depot is liable to Lynk in an amount that compensates

it for such infringement, which by law cannot be less than a reasonable royalty, together with

interest and costs as fixed by this Court under 35 U.S.C. § 284.

       Answer to Complaint No. 126: Denied.




                                                74
EAST\180147044.4
        Case 6:21-cv-00097-ADA Document 19 Filed 04/12/21 Page 75 of 113




        Complaint No. 127: Home Depot’s infringement of the ’001 Patent has caused, and will

continue to cause, Lynk to suffer substantial and irreparable harm.

        Answer to Complaint No. 127: Denied.

        Complaint No. 128: Home Depot has been aware that it infringes the ’001 Patent since

at least March 5, 2020. Upon information and belief, Home Depot was aware of its infringement

of the ’001 Patent at least as early as January 14, 2020, when the ’001 Patent issued, through

Home Depot’s own freedom to operate analysis, initiated, in part, due to the communications

Home Depot had with Mr. Miskin in 2018. If not, Home Depot has elected to be willfully blind

to its infringement of at least Claims 1, 6, 11, and 16 of the ’001 Patent.

        Answer to Complaint No. 128: Denied.

        Complaint No. 129: Home Depot’s infringement of the ’001 Patent has been willful.

        Answer to Complaint No. 129: Denied.

        Complaint No. 130: Lynk has complied with the marking requirements of 35 U.S.C. §

287 with respect to the ’001 Patent.

        Answer to Complaint No. 130: Defendants are without knowledge or information

sufficient to form a belief as to the truth of the allegations set forth in this paragraph, and

therefore deny them.

                                   SIXTH CAUSE OF ACTION
                                 (Infringement of the ’479 Patent)

        Complaint No. 131: Lynk incorporates by reference and realleges each and every

allegation of Paragraphs 1 through 130 as if set forth herein.

        Answer to Complaint No. 131: Defendants incorporate by reference their answers to

paragraphs 1 through 130 as if fully set forth herein.




                                                  75
EAST\180147044.4
        Case 6:21-cv-00097-ADA Document 19 Filed 04/12/21 Page 76 of 113




       Complaint No. 132: Home Depot imports, offers for sale, and sells certain private label

LED lights, which directly infringes at least Claims 2 and 9 of the ’479 Patent. The infringing

products include, without limitation:

                                        Commercial Electric
13 in. Brushed Nickel Color Changing LED Ceiling Flush Mount                SKU: 1003 334 178
13 in. Oil Rubbed Bronze Color Changing LED Ceiling Flush Mount             SKU: 1003 334 179
4 in. Matte White Integrated LED Recessed Trim 5-ways                       SKU: 1002 936 200
8 in. Selectable Integrated LED Recessed Retrofit Trimless Trim             SKU: 1004 330 905
6 in. Selectable CCT Integrated LED Recessed Light Trim with Night          SKU: 1003 456 565
Light Feature 670 Lumens 11-Watt Dimmable
5/6 in. Matte White Integrated LED Recessed Trim 5-Ways                     SKU: 1002 936 204
6 in. Selectable Integrated LED Recessed Trim Downlight 30                  SKU: 1002 948 990
Configurations in One Fixture High Ceiling Output Dimmable




Easy-Up 6 in. Deep Baffle Color Selectable Canless LED Recessed Kit         SKU: 1003 240 066




                                                76
EAST\180147044.4
        Case 6:21-cv-00097-ADA Document 19 Filed 04/12/21 Page 77 of 113




                                   Commercial Electric




Spin Light 7 in. White Selectable LED Flush Mount Ceiling Light        SKU: 1002 312 164
Closet Laundry Basement 810 Lumens 3000K 4000K 5000K
Augusta 50 in. x 15 in. Low Profile LED Ceiling Light in Black,        SKU: 1005 179 103
Washed Gray Frame 4000 Lumens 3000K 4000K 5000K Dimmable
1 ft. x 4 ft. 50W Dimmable White Integrated LED Edge-Lit Deco Flat     SKU: 1002 632 077
Panel Flush Mount Ceiling Light with CCT
11 in. 12.5W Dimmable White Integrated LED Edge-Lit Round Flat         SKU: 1002 632 076
Panel Flush Mount Ceiling Light with Color Changing CCT
15 in. 22.5-Watt Dimmable White Integrated LED Edge-Lit Round          SKU: 1002 632 072
Flat Panel Flush Mount Ceiling Light w/ Color Changing CCT
Moroccan 48 in. x 10 in. Flush Mount Integrated LED Ceiling Light in   SKU: 1005 179 080
Dark Bronze 4000 Lumens 3000K 4000K 5000K Dimmable
Ultra Slim Square 4 in. Color Selectable New Construction and          SKU: 1004 655 268
Remodel Canless Recessed Integrated LED Kit
Slim Baffle 4 in. Color Selectable New Construction and Remodel        SKU: 1004 655 270
Canless Recessed Integrated LED Kit
Slim Directional 4 in. Color Selectable New Construction and           SKU: 1004 655 273
Remodel Canless Recessed Integrated LED Kit
Ultra-Spot 4 in. Selectable New Construction and Remodel Color         SKU: 1004 658 319
Canless Recessed Integrated LED Kit


                                             77
EAST\180147044.4
        Case 6:21-cv-00097-ADA Document 19 Filed 04/12/21 Page 78 of 113




                                    Commercial Electric
6 in. White True Baffle Round Selectable CCT, LED Integrated High        SKU: 1004 658 318
Lumen Recessed Lighting Kit, 2700/3000/3500/4000/5000K
4 in. White True Baffle Round Selectable CCT LED Integrated High         SKU: 1004 658 321
Lumen Recessed Lighting Kit, 3000/4000/5000K
Slim Directional 6 in. Color Selectable New Construction and             SKU: 1004 655 282
Remodel Canless Recessed Integrated LED Kit
Slim Baffle 6 in. Color Selectable New Construction and Remodel          SKU: 1004 655 279
Canless Recessed Integrated LED Kit
Ultra Slim 3 in. Color Selectable New Construction and Remodel           SKU: 1004 655 266
Canless Recessed Integrated LED Kit
Slim Baffle 3 in. Color Selectable New Construction and Remodel          SKU: 1004 655 284
Canless Integrated LED Recessed Kit
Ultra Slim 4 in. Color Selectable New Construction and Remodel           SKU: 1004 655 277
Canless Recessed Integrated LED Kit
Ultra Slim 4 in. Color Selectable New Construction and Remodel           SKU: 1004 655 281
Canless Recessed Integrated LED Kit Oil Rubbed Bronze


                                        Hampton Bay
 9.8-Watt Millennium Black Adjustable Light Color Outdoor Integrated     SKU: 1003 453 329
 LED Landscape Spot Light
 9.8-Watt Black Adjustable Light Color Outdoor Integrated LED            SKU: 1003 535 735
 Landscape Flood Light
 17-Watt Millennium Black Adjustable Light Color Outdoor Integrated      SKU: 1003 453 345
 LED Landscape Flood Light
 9.8-Watt Millennium Black Adjustable Light Color Outdoor Integrated     SKU: 1003 453 321
 LED Landscape Flood Light
 4.5-Watt Millennium Black Adjustable Light Color Outdoor Integrated     SKU: 1003 452 837
 LED Landscape Flood Light
 Mission Industrial 48 in. x 15 in. Brushed Nickel LED Flush Mount       SKU: 1002 640 555
 Light High Output 5500 Lumens 3000K 4000K 5000K
 Mission Industrial 48 in. x 10 in. Rectangle Brushed Nickel LED Flush   SKU: 1002 640 560
 Mount Ceiling Light 3000 Lumens 3000K 4000K 5000K
 Birds Nest Design 20 in. Round Black Selectable LED Flush Mount         SKU: 1002 640 556
 Ceiling Light 2000 Lumens Dimmable 3000K 4000K 5000K



                                             78
EAST\180147044.4
        Case 6:21-cv-00097-ADA Document 19 Filed 04/12/21 Page 79 of 113




                                     Hampton Bay
 Birds Nest Design 15 in. Round Black Selectable LED Flush Mount     SKU: 1002 640 561
 Ceiling Light 1500 Lumens Dimmable 3000K 4000K 5000K
 16 in. Diamond Selectable LED Flush Mount Ceiling Light 1450        SKU: 1002 640 535
 Lumens Dimmable 22-Watts 120V 3000K 4000K 5000K
 12 in. Diamond Design 3000K 4000K 5000K Selectable LED Flush        SKU: 1002 640 558
 Mount Ceiling Light 910 Lumens Dimmable Energy Star




 11 in. Glacier Decorative Border 3000K 4000K 5000K Selectable LED   SKU: 1002 655 448
 Flush Mount Ceiling Light 910 Lumens Dimmable
 12 in. White Round 1-Light Smart Wink Hub Selectable LED Flush      SKU: 1001 621 495
 Mount Light Dimmable Amazon Alexa Compatible 2700K-5000K

                                       EcoSmart
 150-Watt Equivalent PAR38 Dimmable ENERGY STAR CEC LED              SKU: 1004 511 060
 Light Bulb Selectable CCT (2700K-3000K-5000K)
 60-Watt Equivalent A19 Dimmable LED Light Bulb, Selectable CCT      SKU: 1004 511 049




                                           79
EAST\180147044.4
        Case 6:21-cv-00097-ADA Document 19 Filed 04/12/21 Page 80 of 113




                                            EcoSmart




                                        Home Decorators
 Ashby Park 44 in. White Color Changing Integrated LED Brushed               SKU: 1004 065 044
 Nickel Ceiling Fan with Light Kit

       Answer to Complaint No. 132: Denied.

       Complaint No. 133: The products identified above feature the CCT and brightness

selectable technology set forth in certain claims of the ’479 Patent. For instance, as described by

the exemplary marketing materials below, the Commercial Electric 13 in. Brushed Nickel Color

Changing LED Ceiling Flush Mount (SKU: 1003 334 178), is, as recited in claim 1 of the ’479

Patent, an “LED lighting system” comprising:

               a first LED circuit having at least two LEDs;

               a first switch configured to be controlled by a user to control an
               amount of voltage or current that flows through the at least two
               LEDs; and



                                                80
EAST\180147044.4
        Case 6:21-cv-00097-ADA Document 19 Filed 04/12/21 Page 81 of 113




               a second switch that allows the first LED circuit to be disconnected
               from the AC voltage source and a second LED circuit to be
               connected to an AC voltage source;

               wherein the first LED circuit provides light of a different level of
               brightness in response to adjustments of the first switch; and

               wherein the LED lighting system is driven with the AC voltage
               source.




                                                81
EAST\180147044.4
        Case 6:21-cv-00097-ADA Document 19 Filed 04/12/21 Page 82 of 113




       Answer to Complaint No. 133: Denied.

       Complaint No. 134: Home Depot also actively induces infringement of at least Claims 2

and 9 of the ’479 Patent by selling each of the above-listed infringing products with

accompanying instructions for use.

       Answer to Complaint No. 134: Denied.

       Complaint No. 135: Home Depot aids, instructs, or otherwise acts with the intent to

cause an end user to use the above-listed infringing products in an infringing manner.

       Answer to Complaint No. 135: Denied.

       Complaint No. 136: Upon information and belief, Home Depot further actively induces

its third-party vendors to infringe by making the above-listed infringing products according to

Home Depot’s specifications.

       Answer to Complaint No. 136: Denied.

       Complaint No. 137: The above-listed infringing products have no substantial non-

infringing uses.

                                                82
EAST\180147044.4
        Case 6:21-cv-00097-ADA Document 19 Filed 04/12/21 Page 83 of 113




       Answer to Complaint No. 137: Denied.

       Complaint No. 138: Home Depot knew of the ’479 Patent and knew that the actions of

an end user would infringe at least Claims 2 and 9 of the ’479 Patent.

       Answer to Complaint No. 138: Denied.

       Complaint No. 139: Lynk has been damaged as a result of the infringing conduct by

Home Depot alleged above. Thus, Home Depot is liable to Lynk in an amount that compensates

it for such infringement, which by law cannot be less than a reasonable royalty, together with

interest and costs as fixed by this Court under 35 U.S.C. § 284.

       Answer to Complaint No. 139: Denied.

       Complaint No. 140: Home Depot’s infringement of the ’479 Patent has caused, and will

continue to cause, Lynk to suffer substantial and irreparable harm.

       Answer to Complaint No. 140: Denied.

       Complaint No. 141: Home Depot has been aware that it infringes the ’479 Patent since

at least March 5, 2020. Upon information and belief, Home Depot was aware of its infringement

of the ’479 Patent at least as early as July 9, 2019, when the ’479 Patent issued, through Home

Depot’s own freedom to operate analysis, initiated, in part, due to the communications Home

Depot had with Mr. Miskin in 2018. If not, Home Depot has elected to be willfully blind to its

infringement of at least Claims 2 and 9 of the ’479 Patent.

       Answer to Complaint No. 141: Denied.

       Complaint No. 142: Home Depot’s infringement of the ’479 Patent has been willful.

       Answer to Complaint No. 142: Denied.

       Complaint No. 143: Lynk has complied with the marking requirements of 35 U.S.C. §

287 with respect to the ’479 Patent.



                                                83
EAST\180147044.4
        Case 6:21-cv-00097-ADA Document 19 Filed 04/12/21 Page 84 of 113




        Answer to Complaint No. 143: Defendants are without knowledge or information

sufficient to form a belief as to the truth of the allegations set forth in this paragraph, and

therefore deny them.

                                SEVENTH CAUSE OF ACTION
                                (Infringement of the ’979 Patent)

        Complaint No. 144: Lynk incorporates by reference and realleges each and every

allegation of Paragraphs 1 through 143 as if set forth herein.

        Answer to Complaint No. 144: Defendants incorporate by reference their answers to

paragraphs 1 through 143 as if fully set forth herein.

        Complaint No. 145: Home Depot imports, offers for sale, and sells certain private label

LED lights, which directly infringes at least Claim 7 of the ’979 Patent. The infringing products

include, without limitation:

                                        Commercial Electric
Spin Light 7 in. White Selectable LED Flush Mount Ceiling Light                 SKU: 1002 312 164
Closet Laundry Basement 810 Lumens 3000K 4000K 5000K
11 in. 120-Watt Equivalent Satin Bronze Integrated LED Flush Mount              SKU: 1000 053 226
with Frosted White Glass Shade
11 in. 60-Watt Equivalent Brushed Nickel Integrated LED Flush                      SKU: 696 626
Mount with Frosted White Glass Shade
11 in. 120-Watt Equivalent Brushed Nickel Integrated LED Flush                  SKU: 1000 053 218
Mount with Frosted White Glass Shade
11 in. 60-Watt Equivalent Oil-Rubbed Bronze Integrated LED Flush                   SKU: 697 388
Mount with Frosted White Glass Shade
9 in. Oil Rubbed Bronze LED Flush Mount                                         SKU: 1000 054 718
9 in. Brushed Nickel LED Flush Mount                                            SKU: 1000 054 715
9 in. 120-Watt Equivalent White Integrated LED Mushroom Flush                   SKU: 1000 054 719
Mount with White Acrylic Shade
Spin Light 5 in. White LED Flush Mount Ceiling Light 600 Lumens                 SKU: 1002 424 296
4000K Bright White Closet Basement Utility



                                                  84
EAST\180147044.4
        Case 6:21-cv-00097-ADA Document 19 Filed 04/12/21 Page 85 of 113




                                  Commercial Electric
7 in. Low Profile Round LED Flush Mount Ceiling Light Fixture        SKU: 1001 615 888
Modern Smooth Cover 810 Lumens 4000K Bright White
4 in. White True Baffle Round Selectable CCT LED Integrated High     SKU: 1004 658 321
Lumen Recessed Lighting Kit, 3000/4000/5000K
Spin Light 11 in. LED Flush Mount Ceiling Light High Output 1600     SKU: 1001 258 405
Lumens 22-Watt 4000K Bright White No Bulbs


                                      Hampton Bay
 16 in. Diamond Selectable LED Flush Mount Ceiling Light 1450        SKU: 1002 640 535
 Lumens Dimmable 22-Watts 120V 3000K 4000K 5000K
 12 in. Diamond Design 3000K 4000K 5000K Selectable LED Flush        SKU: 1002 640 558
 Mount Ceiling Light 910 Lumens Dimmable Energy Star




 11 in. Glacier Decorative Border 3000K 4000K 5000K Selectable LED   SKU: 1002 655 448
 Flush Mount Ceiling Light 910 Lumens Dimmable
 13 in. 180-Watt Equivalent White Integrated LED Flush Mount with    SKU: 1001 834 980
 Frosted Glass Shade
 180-Watt Equivalent White LED Ceiling Flush Mount                   SKU: 1003 239 942
 13 in. 360-Watt Equivalent Brushed Nickel Integrated LED Flush      SKU: 1001 720 362
 Mount with Frosted Glass Shade
 13 in. 360-Watt Equivalent Oil-Rubbed Bronze Integrated LED Flush   SKU: 1001 720 400
 Mount with Frosted Glass Shade




                                           85
EAST\180147044.4
        Case 6:21-cv-00097-ADA Document 19 Filed 04/12/21 Page 86 of 113




                                       Hampton Bay
 11 in. 120-Watt Equivalent Brushed Nickel Square Integrated LED        SKU: 1001 254 803
 Flush Mount with White Glass Shade
 11 in. 120-Watt Equivalent Oil-Rubbed Bronze Square Integrated LED     SKU: 1001 254 900
 Flush Mount with White Glass Shade
 Dimmable 20 in. Round White LED Flush Mount Ceiling Light Fixture      SKU: 1000 236 762
 2200 Lumens 4000K Bright White
 16 in. Bright White Round LED Flush Mount Ceiling Light Fixture 1640   SKU: 1000 236 729
 Lumens 4000K 22-Watt Dimmable ENERGY STAR Rated
 12 in. Round LED Flush Mount Light Pantry Laundry Closet Light 1000    SKU: 1000 236 597
 Lumens Dimmable 4000K Bright White

                                         EcoSmart
 6 in. White Integrated LED Recessed Trim, 2700K Soft White             SKU: 1002 936 719




 6 in. White Integrated LED Recessed Trim, 5000K Daylight               SKU: 1002 936 732
 4 in. White Integrated LED Recessed Trim, Daylight                     SKU: 1002 936 683
 4 in. White Integrated LED Recessed Trim, Soft White                   SKU: 1002 936 677


                                     Home Decorators
 Ashby Park 44 in. White Color Changing Integrated LED Brushed          SKU: 1004 065 044
 Nickel Ceiling Fan with Light Kit




                                             86
EAST\180147044.4
        Case 6:21-cv-00097-ADA Document 19 Filed 04/12/21 Page 87 of 113




                                        Home Decorators
 Mauvo Canyon Collection 11 in. Black Outdoor Seeded Glass Dusk to           SKU: 1002 067 336
 Dawn Wall Lantern Sconce




 Mauvo Canyon Collection 15.5 in. Black Outdoor Seeded Glass Dusk            SKU: 1002 067 341
 to Dawn Wall Lantern Sconce

       Answer to Complaint No. 145: Denied.

       Complaint No. 146: The products identified above feature the DoB technology set forth

in certain claims of the ’979 Patent. For instance, as shown by the exemplary photos below, the

EcoSmart 6 in. White Integrated LED Recessed Trim, 2700K Soft White (SKU: 1002 936 719),

is, as recited in claim 7 of the ’979 Patent, an “LED lighting system” comprising:

               a lighting device configured to be connected directly to a mains
               AC voltage power source, wherein the lighting device comprises:

               an LED circuit comprising two or more LEDs connected together
               in series to match a forward voltage drop of the mains AC power
               source,

               an LED driver circuit comprising a driver integrated circuit, a
               bridge rectifier, and a capacitor,

               wherein the driver integrated circuit, the bridge rectifier, the
               capacitor, and the LEDs are all mounted on a single insulating
               substrate, and


                                                87
EAST\180147044.4
        Case 6:21-cv-00097-ADA Document 19 Filed 04/12/21 Page 88 of 113




               wherein the LED driver circuit comprises an input configured to
               receive a first AC voltage from the mains AC voltage power
               source and to provide a DC voltage output to the LEDs; and

               a first lens covering the lighting device.




       Answer to Complaint No. 146: Denied.

       Complaint No. 147: Home Depot also actively induces infringement of at least Claim 7

of the ’979 Patent by selling each of the above-listed infringing products with accompanying

instructions for use.

                                                 88
EAST\180147044.4
        Case 6:21-cv-00097-ADA Document 19 Filed 04/12/21 Page 89 of 113




       Answer to Complaint No. 147: Denied.

       Complaint No. 148: Home Depot aids, instructs, or otherwise acts with the intent to

cause an end user to use the above-listed infringing products in an infringing manner.

       Answer to Complaint No. 148: Denied.

       Complaint No. 149: Upon information and belief, Home Depot further actively induces

its third-party vendors to infringe by making the above-listed infringing products according to

Home Depot’s specifications.

       Answer to Complaint No. 149: Denied.

       Complaint No. 150: The above-listed infringing products have no substantial non-

infringing uses.

       Answer to Complaint No. 150: Denied.

       Complaint No. 151: Home Depot knew of the ’979 Patent and knew that the actions of

an end user would infringe at least Claim 7 of the ’979 Patent.

       Answer to Complaint No. 151: Denied.

       Complaint No. 152: Lynk has been damaged as a result of the infringing conduct by

Home Depot alleged above. Thus, Home Depot is liable to Lynk in an amount that compensates

it for such infringement, which by law cannot be less than a reasonable royalty, together with

interest and costs as fixed by this Court under 35 U.S.C. § 284.

       Answer to Complaint No. 152: Denied.

       Complaint No. 153: Home Depot’s infringement of the ’979 Patent has caused, and will

continue to cause, Lynk to suffer substantial and irreparable harm.

       Answer to Complaint No. 153: Denied.




                                                89
EAST\180147044.4
        Case 6:21-cv-00097-ADA Document 19 Filed 04/12/21 Page 90 of 113




        Complaint No. 154: Home Depot has been aware that it infringes the ’979 Patent since

at least April 29, 2020. Upon information and belief, Home Depot was aware of its infringement

of the ’979 Patent at least as early as May 12, 2020, when the ’979 Patent issued, through Home

Depot’s own freedom to operate analysis, initiated, in part, due to the communications Home

Depot had with Mr. Miskin in 2018. If not, Home Depot has elected to be willfully blind to its

infringement of at least Claim 7 of the ’979 Patent.

        Answer to Complaint No. 154: Denied.

        Complaint No. 155: Home Depot’s infringement of the ’979 Patent has been willful.

        Answer to Complaint No. 155: Denied.

        Complaint No. 156: Lynk has complied with the marking requirements of 35 U.S.C. §

287 with respect to the ’979 Patent.

        Answer to Complaint No. 156: Defendants are without knowledge or information

sufficient to form a belief as to the truth of the allegations set forth in this paragraph, and

therefore deny them.

                                  EIGHTH CAUSE OF ACTION
                                 (Infringement of the ’551 Patent)

        Complaint No. 157: Lynk incorporates by reference and realleges each and every

allegation of Paragraphs 1 through 156 as if set forth herein.

        Answer to Complaint No. 157: Defendants incorporate by reference their answers to

paragraphs 1 through 156 as if fully set forth herein.

        Complaint No. 158: Home Depot imports, offers for sale, and sells certain private label

LED lighting products, which directly infringes at least Claims 1 and 5 of the ’551 Patent. The

infringing products include, without limitation:




                                                   90
EAST\180147044.4
        Case 6:21-cv-00097-ADA Document 19 Filed 04/12/21 Page 91 of 113




                                   Commercial Electric
Spin Light 7 in. White Selectable LED Flush Mount Ceiling Light      SKU: 1002 312 164
Closet Laundry Basement 810 Lumens 3000K 4000K 5000K
11 in. 120-Watt Equivalent Satin Bronze Integrated LED Flush Mount   SKU: 1000 053 226
with Frosted White Glass Shade
11 in. 60-Watt Equivalent Brushed Nickel Integrated LED Flush          SKU: 696 626
Mount with Frosted White Glass Shade
11 in. 120-Watt Equivalent Brushed Nickel Integrated LED Flush       SKU: 1000 053 218
Mount with Frosted White Glass Shade
11 in. 60-Watt Equivalent Oil-Rubbed Bronze Integrated LED Flush       SKU: 697 388
Mount with Frosted White Glass Shade
9 in. Oil Rubbed Bronze LED Flush Mount                              SKU: 1000 054 718
9 in. Brushed Nickel LED Flush Mount                                 SKU: 1000 054 715
9 in. 120-Watt Equivalent White Integrated LED Mushroom Flush        SKU: 1000 054 719
Mount with White Acrylic Shade
Spin Light 5 in. White LED Flush Mount Ceiling Light 600 Lumens      SKU: 1002 424 296
4000K Bright White Closet Basement Utility
7 in. Low Profile Round LED Flush Mount Ceiling Light Fixture        SKU: 1001 615 888
Modern Smooth Cover 810 Lumens 4000K Bright White
4 in. White True Baffle Round Selectable CCT LED Integrated High     SKU: 1004 658 321
Lumen Recessed Lighting Kit, 3000/4000/5000K
Spin Light 11 in. LED Flush Mount Ceiling Light High Output 1600     SKU: 1001 258 405
Lumens 22-Watt 4000K Bright White No Bulbs

                                       Hampton Bay
 16 in. Diamond Selectable LED Flush Mount Ceiling Light 1450        SKU: 1002 640 535
 Lumens Dimmable 22-Watts 120V 3000K 4000K 5000K
 12 in. Diamond Design 3000K 4000K 5000K Selectable LED Flush        SKU: 1002 640 558
 Mount Ceiling Light 910 Lumens Dimmable Energy Star




                                            91
EAST\180147044.4
        Case 6:21-cv-00097-ADA Document 19 Filed 04/12/21 Page 92 of 113




                                       Hampton Bay




 11 in. Glacier Decorative Border 3000K 4000K 5000K Selectable LED      SKU: 1002 655 448
 Flush Mount Ceiling Light 910 Lumens Dimmable
 13 in. 180-Watt Equivalent White Integrated LED Flush Mount with       SKU: 1001 834 980
 Frosted Glass Shade
 180-Watt Equivalent White LED Ceiling Flush Mount                      SKU: 1003 239 942
 13 in. 360-Watt Equivalent Brushed Nickel Integrated LED Flush         SKU: 1001 720 362
 Mount with Frosted Glass Shade
 13 in. 360-Watt Equivalent Oil-Rubbed Bronze Integrated LED Flush      SKU: 1001 720 400
 Mount with Frosted Glass Shade
 11 in. 120-Watt Equivalent Brushed Nickel Square Integrated LED        SKU: 1001 254 803
 Flush Mount with White Glass Shade
 11 in. 120-Watt Equivalent Oil-Rubbed Bronze Square Integrated LED     SKU: 1001 254 900
 Flush Mount with White Glass Shade
 Dimmable 20 in. Round White LED Flush Mount Ceiling Light Fixture      SKU: 1000 236 762
 2200 Lumens 4000K Bright White
 16 in. Bright White Round LED Flush Mount Ceiling Light Fixture 1640   SKU: 1000 236 729
 Lumens 4000K 22-Watt Dimmable ENERGY STAR Rated
 12 in. Round LED Flush Mount Light Pantry Laundry Closet Light 1000    SKU: 1000 236 597
 Lumens Dimmable 4000K Bright White


                                         EcoSmart
 6 in. White Integrated LED Recessed Trim, 2700K Soft White             SKU: 1002 936 719

                                             92
EAST\180147044.4
        Case 6:21-cv-00097-ADA Document 19 Filed 04/12/21 Page 93 of 113




                                         EcoSmart




 6 in. White Integrated LED Recessed Trim, 5000K Daylight            SKU: 1002 936 732
 4 in. White Integrated LED Recessed Trim, Daylight                  SKU: 1002 936 683
 4 in. White Integrated LED Recessed Trim, Soft White                SKU: 1002 936 677


                                     Home Decorators
 Ashby Park 44 in. White Color Changing Integrated LED Brushed       SKU: 1004 065 044
 Nickel Ceiling Fan with Light Kit
 Mauvo Canyon Collection 11 in. Black Outdoor Seeded Glass Dusk to   SKU: 1002 067 336
 Dawn Wall Lantern Sconce




 Mauvo Canyon Collection 15.5 in. Black Outdoor Seeded Glass Dusk    SKU: 1002 067 341
 to Dawn Wall Lantern Sconce

                                            93
EAST\180147044.4
        Case 6:21-cv-00097-ADA Document 19 Filed 04/12/21 Page 94 of 113




       Answer to Complaint No. 158: Denied.

       Complaint No. 159: The products identified above feature the DoB technology set forth

in certain claims of the ’551 Patent. For instance, as shown by the exemplary photos below, the

EcoSmart 6 in. White Integrated LED Recessed Trim, 2700K Soft White (SKU: 1002 936 719),

is, as recited in claim 1 of the ’551 Patent, an “LED lighting system” comprising:

               an LED circuit having at least one LED;

               a bridge rectifier;

               at least one capacitor;

               a driver connected to the bridge rectifier;

               the driver, bridge rectifier, at least one capacitor and at least one
               LED circuit all mounted on a reflective substrate,

               the driver providing rectified AC voltage and current to the LED
               circuit,

               the driver having an input of a first rectified AC voltage and a first
               frequency from a mains power source.




                                                 94
EAST\180147044.4
        Case 6:21-cv-00097-ADA Document 19 Filed 04/12/21 Page 95 of 113




       Answer to Complaint No. 159: Denied.

       Complaint No. 160: Home Depot also actively induces infringement of at least Claims 1

and 5 of the ’551 Patent by selling each of the above-listed infringing products with

accompanying instructions for use.

       Answer to Complaint No. 160: Denied.

       Complaint No. 161: Home Depot aids, instructs, or otherwise acts with the intent to

cause an end user to use the above-listed infringing products in an infringing manner.

       Answer to Complaint No. 161: Denied.

       Complaint No. 162: Upon information and belief, Home Depot further actively induces

its third-party vendors to infringe by making the above-listed infringing products according to

Home Depot’s specifications.

       Answer to Complaint No. 162: Denied.

       Complaint No. 163: The above-listed infringing products have no substantial non-

infringing uses.

       Answer to Complaint No. 163: Denied.

       Complaint No. 164: Home Depot knew of the ’551 Patent and knew that the actions of

an end user would infringe at least Claims 1 and 5 of the ’551 Patent.

       Answer to Complaint No. 164: Denied.

       Complaint No. 165: Lynk has been damaged as a result of the infringing conduct by

Home Depot alleged above. Thus, Home Depot is liable to Lynk in an amount that compensates

it for such infringement, which by law cannot be less than a reasonable royalty, together with

interest and costs as fixed by this Court under 35 U.S.C. § 284.

       Answer to Complaint No. 165: Denied.



                                                95
EAST\180147044.4
        Case 6:21-cv-00097-ADA Document 19 Filed 04/12/21 Page 96 of 113




        Complaint No. 166: Home Depot’s infringement of the ’551 Patent has caused, and will

continue to cause, Lynk to suffer substantial and irreparable harm.

        Answer to Complaint No. 166: Denied.

        Complaint No. 167: Home Depot has been aware that it infringes the ’551 Patent since

at least March 5, 2020. Upon information and belief, Home Depot was aware of its infringement

of the ’551 Patent at least as early as December 11, 2018, when the ’551 Patent issued, through

Home Depot’s own freedom to operate analysis, initiated, in part, due to the communications

Home Depot had with Mr. Miskin in 2018. If not, Home Depot has elected to be willfully blind

to its infringement of at least Claims 1 and 5 of the ’551 Patent.

        Answer to Complaint No. 167: Denied.

        Complaint No. 168: Home Depot’s infringement of the ’551 Patent has been willful.

        Answer to Complaint No. 168: Denied.

        Complaint No. 169: Lynk has complied with the marking requirements of 35 U.S.C. §

287 with respect to the ’551 Patent.

        Answer to Complaint No. 169: Defendants are without knowledge or information

sufficient to form a belief as to the truth of the allegations set forth in this paragraph, and

therefore deny them.

                                   NINTH CAUSE OF ACTION
                                 (Infringement of the ’149 Patent)

        Complaint No. 170: Lynk incorporates by reference and realleges each and every

allegation of Paragraphs 1 through 169 as if set forth herein.

        Answer to Complaint No. 170: Defendants incorporate by reference its answers to

paragraphs 1 through 169 as if fully set forth herein.




                                                  96
EAST\180147044.4
        Case 6:21-cv-00097-ADA Document 19 Filed 04/12/21 Page 97 of 113




       Complaint No. 171: Home Depot imports, offers for sale, and sells certain private label

LED lighting products, which directly infringes at least Claim 1 of the ’149 Patent. The

infringing products include at least:

                                        Commercial Electric
13 in. Brushed Nickel Color Changing LED Ceiling Flush Mount               SKU: 1003 334 178
13 in. Oil Rubbed Bronze Color Changing LED Ceiling Flush Mount            SKU: 1003 334 179
4 in. Matte White Integrated LED Recessed Trim 5-ways                      SKU: 1002 936 200
8 in. Selectable Integrated LED Recessed Retrofit Trimless Trim            SKU: 1004 330 905
6 in. Selectable CCT Integrated LED Recessed Light Trim with Night         SKU: 1003 456 565
Light Feature 670 Lumens 11-Watt Dimmable
5/6 in. Matte White Integrated LED Recessed Trim 5-Ways                    SKU: 1002 936 204
6 in. Selectable Integrated LED Recessed Trim Downlight 30                 SKU: 1002 948 990
Configurations in One Fixture High Ceiling Output Dimmable




Easy-Up 6 in. Deep Baffle Color Selectable Canless LED Recessed Kit        SKU: 1003 240 066




                                                97
EAST\180147044.4
        Case 6:21-cv-00097-ADA Document 19 Filed 04/12/21 Page 98 of 113




                                   Commercial Electric




Spin Light 7 in. White Selectable LED Flush Mount Ceiling Light      SKU: 1002 312 164
Closet Laundry Basement 810 Lumens 3000K 4000K 5000K
Augusta 50 in. x 15 in. Low Profile LED Ceiling Light in Black,      SKU: 1005 179 103
Washed Gray Frame 4000 Lumens 3000K 4000K 5000K Dimmable
1 ft. x 4 ft. 50W Dimmable White Integrated LED Edge-Lit Deco Flat   SKU: 1002 632 077
Panel Flush Mount Ceiling Light with CCT
11 in. 12.5W Dimmable White Integrated LED Edge-Lit Round Flat       SKU: 1002 632 076
Panel Flush Mount Ceiling Light with Color Changing CCT
15 in. 22.5-Watt Dimmable White Integrated LED Edge-Lit Round        SKU: 1002 632 072
Flat Panel Flush Mount Ceiling Light w/ Color Changing CCT
11 in. 120-Watt Equivalent Satin Bronze Integrated LED Flush Mount   SKU: 1000 053 226
with Frosted White Glass Shade
13 in. 60-Watt Equivalent Oil-Rubbed Bronze Integrated LED Flush     SKU: 1000 054 713
Mount with White Glass Shade
11 in. 60-Watt Equivalent Brushed Nickel Integrated LED Flush          SKU: 696 626
Mount with Frosted White Glass Shade
11 in. 120-Watt Equivalent Brushed Nickel Integrated LED Flush       SKU: 1000 053 218
Mount with Frosted White Glass Shade
11 in. 60-Watt Equivalent Oil-Rubbed Bronze Integrated LED Flush       SKU: 697 388
Mount with Frosted White Glass Shade


                                            98
EAST\180147044.4
        Case 6:21-cv-00097-ADA Document 19 Filed 04/12/21 Page 99 of 113




                                   Commercial Electric
9 in. Oil Rubbed Bronze LED Flush Mount                              SKU: 1000 054 718
9 in. Brushed Nickel LED Flush Mount                                 SKU: 1000 054 715
9 in. 120-Watt Equivalent White Integrated LED Mushroom Flush        SKU: 1000 054 719
Mount with White Acrylic Shade
Ultra Slim Square 4 in. Color Selectable New Construction and        SKU: 1004 655 268
Remodel Canless Recessed Integrated LED Kit
Slim Baffle 4 in. Color Selectable New Construction and Remodel      SKU: 1004 655 270
Canless Recessed Integrated LED Kit
Slim Directional 4 in. Color Selectable New Construction and         SKU: 1004 655 273
Remodel Canless Recessed Integrated LED Kit
Ultra-Spot 4 in. Selectable New Construction and Remodel Color       SKU: 1004 658 319
Canless Recessed Integrated LED Kit
6 in. White True Baffle Round Selectable CCT, LED Integrated High    SKU: 1004 658 318
Lumen Recessed Lighting Kit, 2700/3000/3500/4000/5000K
4 in. White True Baffle Round Selectable CCT LED Integrated High     SKU: 1004 658 321
Lumen Recessed Lighting Kit, 3000/4000/5000K
Slim Directional 6 in. Color Selectable New Construction and         SKU: 1004 655 282
Remodel Canless Recessed Integrated LED Kit
Slim Baffle 6 in. Color Selectable New Construction and Remodel      SKU: 1004 655 279
Canless Recessed Integrated LED Kit
Ultra Slim 3 in. Color Selectable New Construction and Remodel       SKU: 1004 655 266
Canless Recessed Integrated LED Kit
Slim Baffle 3 in. Color Selectable New Construction and Remodel      SKU: 1004 655 284
Canless Integrated LED Recessed Kit
Ultra Slim 4 in. Color Selectable New Construction and Remodel       SKU: 1004 655 277
Canless Recessed Integrated LED Kit
Ultra Slim 4 in. Color Selectable New Construction and Remodel       SKU: 1004 655 281
Canless Recessed Integrated LED Kit Oil Rubbed Bronze
12 in. Adjustable Motion Sensor LED Flush Mount Ceiling Light 1000   SKU: 1002 662 065
Lumens Direct Wire 4000K
Spin Light 5 in. White LED Flush Mount Ceiling Light 600 Lumens      SKU: 1002 424 296
4000K Bright White Closet Basement Utility
4 ft. 64-Watt Equivalent White Integrated LED Shop Light 4000K       SKU: 1002 760 845
Bright White 3200 Lumens Linkable 5 ft. Cord Included


                                             99
EAST\180147044.4
       Case 6:21-cv-00097-ADA Document 19 Filed 04/12/21 Page 100 of 113




                                   Commercial Electric
4 ft. 64-Watt Equivalent White Integrated LED Shop Light 4000K          SKU: 1000 532 467
Bright White 3200 Lumens Linkable 5 ft. Cord Included
Moroccan 48 in. x 10 in. Flush Mount Integrated LED Ceiling Light in    SKU: 1005 179 080
Dark Bronze 4000 Lumens 3000K 4000K 5000K Dimmable
40 in. 64-Watt Equivalent Integrated LED Black Brushed Nickel Shop      SKU: 1001 833 893
Light with Bluetooth Speakers 3500 Lumens 4000K
4 ft. 64-Watt Equivalent White Integrated LED Shop Light 4000K          SKU: 1000 532 467
Bright White 3200 Lumens Linkable 5 ft. Cord Included
4 ft. 1-Light 30-Watt White Integrated Utility LED Shop Light with      SKU: 1001 698 107
Pull Chain
3 ft. 1-Light 30-Watt Equivalent White Integrated Utility LED Shop      SKU: 1003 235 453
Light with Power Cord
4 ft. 20-Watt Plug-in Direct Wire Integrated LED White Linkable Strip   SKU: 1001 391 348
Light Fixture 1800 Lumens 4000K Bright White
2 ft. 10-Watt Plug-in Direct Wire Integrated LED White Linkable Strip   SKU: 1001 390 177
Light Fixture 900 Lumens 4000K Bright White
Direct Wire Power 2 ft. 34-Watt Equivalent Integrated LED White         SKU: 1001 390 037
Strip Light Fixture 4000K Bright White 1800 Lumens
Low Profile 4 ft. 3600 Lumens Integrated LED White Wraparound           SKU: 1001 361 676
Ceiling Light Direct Wire 4000K Bright White
7 in. Low Profile Round LED Flush Mount Ceiling Light Fixture           SKU: 1001 615 888
Modern Smooth Cover 810 Lumens 4000K Bright White
Spin Light 11 in. LED Flush Mount Ceiling Light High Output 1600        SKU: 1001 258 405
Lumens 22-Watt 4000K Bright White No Bulbs
Direct Wire 12 in. LED White Under Cabinet Light                        SKU: 1001 192 583
18 in. LED Direct Wire Under Cabinet Light                              SKU: 1001 217 444
24 in. LED White Direct Wire Under Cabinet Light                        SKU: 1001 217 457
9 in. LED White Direct Wire Under Cabinet Light                         SKU: 1001 217 466
9 in. LED Under Cabinet Light Plug-in Linkable Dimmer Switch            SKU: 1003 580 934
Captive Mounting Screws 250 Lumens 2700K 3000K 4000K


                                       Hampton Bay
 1-Light Solar Outdoor Integrated LED 3000K 30-Lumens Rock Spot         SKU: 1001 486 697
 Light


                                             100
EAST\180147044.4
       Case 6:21-cv-00097-ADA Document 19 Filed 04/12/21 Page 101 of 113




                                        Hampton Bay
 9.8-Watt Millennium Black Adjustable Light Color Outdoor Integrated     SKU: 1003 453 329
 LED Landscape Spot Light
 9.8-Watt Black Adjustable Light Color Outdoor Integrated LED            SKU: 1003 535 735
 Landscape Flood Light
 17-Watt Millennium Black Adjustable Light Color Outdoor Integrated      SKU: 1003 453 345
 LED Landscape Flood Light
 9.8-Watt Millennium Black Adjustable Light Color Outdoor Integrated     SKU: 1003 453 321
 LED Landscape Flood Light
 4.5-Watt Millennium Black Adjustable Light Color Outdoor Integrated     SKU: 1003 452 837
 LED Landscape Flood Light
 Mission Industrial 48 in. x 15 in. Brushed Nickel LED Flush Mount       SKU: 1002 640 555
 Light High Output 5500 Lumens 3000K 4000K 5000K
 Mission Industrial 48 in. x 10 in. Rectangle Brushed Nickel LED Flush   SKU: 1002 640 560
 Mount Ceiling Light 3000 Lumens 3000K 4000K 5000K
 Birds Nest Design 20 in. Round Black Selectable LED Flush Mount         SKU: 1002 640 556
 Ceiling Light 2000 Lumens Dimmable 3000K 4000K 5000K
 Birds Nest Design 15 in. Round Black Selectable LED Flush Mount         SKU: 1002 640 561
 Ceiling Light 1500 Lumens Dimmable 3000K 4000K 5000K
 16 in. Diamond Selectable LED Flush Mount Ceiling Light 1450            SKU: 1002 640 535
 Lumens Dimmable 22-Watts 120V 3000K 4000K 5000K
 12 in. Diamond Design 3000K 4000K 5000K Selectable LED Flush            SKU: 1002 640 558
 Mount Ceiling Light 910 Lumens Dimmable Energy Star




                                             101
EAST\180147044.4
       Case 6:21-cv-00097-ADA Document 19 Filed 04/12/21 Page 102 of 113




                                       Hampton Bay
 11 in. Glacier Decorative Border 3000K 4000K 5000K Selectable LED      SKU: 1002 655 448
 Flush Mount Ceiling Light 910 Lumens Dimmable
 12 in. White Round 1-Light Smart Wink Hub Selectable LED Flush         SKU: 1001 621 495
 Mount Light Dimmable Amazon Alexa Compatible 2700K-5000K
 13 in. 180-Watt Equivalent White Integrated LED Flush Mount with       SKU: 1001 834 980
 Frosted Glass Shade
 180-Watt Equivalent White LED Ceiling Flush Mount                      SKU: 1003 239 942
 13 in. 360-Watt Equivalent Brushed Nickel Integrated LED Flush         SKU: 1001 720 362
 Mount with Frosted Glass Shade
 13 in. 360-Watt Equivalent Oil-Rubbed Bronze Integrated LED Flush      SKU: 1001 720 400
 Mount with Frosted Glass Shade
 11 in. 120-Watt Equivalent Brushed Nickel Square Integrated LED        SKU: 1001 254 803
 Flush Mount with White Glass Shade
 11 in. 120-Watt Equivalent Oil-Rubbed Bronze Square Integrated LED     SKU: 1001 254 900
 Flush Mount with White Glass Shade
 Dimmable 20 in. Round White LED Flush Mount Ceiling Light Fixture      SKU: 1000 236 762
 2200 Lumens 4000K Bright White
 16 in. Bright White Round LED Flush Mount Ceiling Light Fixture 1640   SKU: 1000 236 729
 Lumens 4000K 22-Watt Dimmable ENERGY STAR Rated
 12 in. Round LED Flush Mount Light Pantry Laundry Closet Light 1000    SKU: 1000 236 597
 Lumens Dimmable 4000K Bright White
 Brushed Nickel LED Oval Flush Mount                                    SKU: 1000 021 230
 Arctic Glacier White Large LED Flush Mount                             SKU: 1001 705 602
 49 in. x 10 in. Traditional Rectangle Angled Lens LED Flush Mount      SKU: 1000 532 454
 Ceiling Light Dimmable 3000 Lumens 4000K
 49 in. x 18 in. Traditional Rectangle Smooth Lens LED Flush Mount      SKU: 1000 532 369
 Ceiling Light Dimmable High Output 5500 Lumens 4000K


                                         EcoSmart
 6 in. White Integrated LED Recessed Trim, 2700K Soft White             SKU: 1002 936 719




                                            102
EAST\180147044.4
       Case 6:21-cv-00097-ADA Document 19 Filed 04/12/21 Page 103 of 113




 6 in. White Integrated LED Recessed Trim, 5000K Daylight            SKU: 1002 936 732
 4 in. White Integrated LED Recessed Trim, Daylight                  SKU: 1002 936 683
 4 in. White Integrated LED Recessed Trim, Soft White                SKU: 1002 936 677


                                      Home Decorators
 Ashby Park 44 in. White Color Changing Integrated LED Brushed       SKU: 1004 065 044
 Nickel Ceiling Fan with Light Kit
 Mauvo Canyon Collection 11 in. Black Outdoor Seeded Glass Dusk to   SKU: 1002 067 336
 Dawn Wall Lantern Sconce




 Mauvo Canyon Collection 15.5 in. Black Outdoor Seeded Glass Dusk    SKU: 1002 067 341
 to Dawn Wall Lantern Sconce


                                             103
EAST\180147044.4
       Case 6:21-cv-00097-ADA Document 19 Filed 04/12/21 Page 104 of 113




       Answer to Complaint No. 171: Denied.

       Complaint No. 172: The products identified above feature the Integrated Driver

technology set forth in certain claims of the ’149 Patent. For instance, as shown by the

exemplary photos below, the EcoSmart 6 in. White Integrated LED Recessed Trim, 2700K Soft

White (SKU: 1002 936 719), is, as recited in claim 1 of the ’149 Patent, an “lighting system”

comprising:

               A lighting system comprising:

               at least one LED circuit having a plurality of LEDs, wherein the
               plurality of LEDs includes same or different colored LEDs;

               a driver, wherein the driver includes at least one transistor and at
               least one capacitor; and

               a package, wherein the package is a heat sinking reflective
               material;

               the driver and the at least one LED circuit all mounted on the
               package; and

               the driver is configured to receive an AC voltage from a mains
               power source and provide a voltage and current to the at least one
               LED circuit.




                                                104
EAST\180147044.4
       Case 6:21-cv-00097-ADA Document 19 Filed 04/12/21 Page 105 of 113




       Answer to Complaint No. 172: Denied.

       Complaint No. 173: Home Depot also actively induces infringement of at least Claim 1

of the ’149 Patent by selling each of the above-listed infringing products with accompanying

instructions for use.

       Answer to Complaint No. 173: Denied.

       Complaint No. 174: Home Depot aids, instructs, or otherwise acts with the intent to

cause an end user to use the above-listed infringing products in an infringing manner.

       Answer to Complaint No. 174: Denied.

       Complaint No. 175: Upon information and belief, Home Depot further actively induces

its third-party vendors to infringe by making the above-listed infringing products according to

Home Depot’s specifications.

       Answer to Complaint No. 175: Denied.

       Complaint No. 176: The above-listed infringing products have no substantial non-

infringing uses.


                                               105
EAST\180147044.4
       Case 6:21-cv-00097-ADA Document 19 Filed 04/12/21 Page 106 of 113




       Answer to Complaint No. 176: Denied.

       Complaint No. 177: Home Depot knew of the ’149 Patent and knew that the actions of

an end user would infringe at least Claim 1 of the ’149 Patent.

       Answer to Complaint No. 177: Denied.

       Complaint No. 178: Lynk has been damaged as a result of the infringing conduct by

Home Depot alleged above. Thus, Home Depot is liable to Lynk in an amount that compensates

it for such infringement, which by law cannot be less than a reasonable royalty, together with

interest and costs as fixed by this Court under 35 U.S.C. § 284.

       Answer to Complaint No. 178: Denied.

       Complaint No. 179: Home Depot’s infringement of the ’149 Patent has caused, and will

continue to cause, Lynk to suffer substantial and irreparable harm.

       Answer to Complaint No. 179: Denied.

       Complaint No. 180: Home Depot has been aware that it infringes the ’149 Patent since

at least March 5, 2020. Upon information and belief, Home Depot was aware of its infringement

of the ’149 Patent at least as early as December 24, 2019, when the ’149 Patent issued, through

Home Depot’s own freedom to operate analysis, initiated, in part, due to the communications

Home Depot had with Mr. Miskin in 2018. If not, Home Depot has elected to be willfully blind

to its infringement of at least Claim 1 of the ’149 Patent.

       Answer to Complaint No. 180: Denied.

       Complaint No. 181: Home Depot’s infringement of the ’149 Patent has been willful.

       Answer to Complaint No. 181: Denied.

       Complaint No. 182: Lynk has complied with the marking requirements of 35 U.S.C. §

287 with respect to the ’149 Patent.



                                                106
EAST\180147044.4
       Case 6:21-cv-00097-ADA Document 19 Filed 04/12/21 Page 107 of 113




        Answer to Complaint No. 182: Defendants are without knowledge or information

sufficient to form a belief as to the truth of the allegations set forth in this paragraph, and

therefore deny them.

                                      PRAYER FOR RELIEF

        Defendants deny that Plaintiff is entitled to any relief requested in its Prayer for Relief, or

any other relief whatsoever in connection with the Patents-in-Suit.

                          DEFENDANTS’ ADDITIONAL DEFENSES

        Defendants assert the following additional defenses to the allegations in the Complaint:

                                      First Additional Defense
                                     (Failure to State a Claim)

        The Complaint fails to state a claim upon which relief can be granted.

                                    Second Additional Defense
                                           (Invalidity)

        The claims of the Patents-in-Suit are invalid for failing to comply with the conditions of

patentability set forth in the patent laws of the United States, 35 U.S.C. § 101, et seq., including

without limitation, at least 35 U.S.C. §§ 101, 102, 103, and/or 112. More specifically, and

without limitation, the claims of the Patents-in-Suit are invalid under 35 U.S.C. § 101 for lack of

patentable subject matter, and under 102 and/or 103 because they are anticipated or rendered

obvious by relevant prior art, including but not limited to the prior art of record during

prosecution of the Patents-in-Suit and additional prior art that will be identified during discovery

in this case. The claims of the Patents-in-Suit are also invalid under 35 U.S.C. § 112, first

paragraph, because the specification does not contain a written description of the claimed

invention. The claims of the Patents-in-Suit are also invalid under 35 U.S.C. § 112, second

paragraph, because the claims do not particularly point out and distinctly claim the subject matter

regarded as the invention.

                                                  107
EAST\180147044.4
       Case 6:21-cv-00097-ADA Document 19 Filed 04/12/21 Page 108 of 113




                                     Third Additional Defense
                                       (Non-Infringement)

       Without altering the burden of proof on Plaintiff’s infringement claims, Defendants do

not make, use, sell, offer for sale, or import into the United States, and have not made, used, sold,

offered for sale, or imported into the United States, any products or services that infringe any

valid and/or enforceable claim of the Patents-in-Suit, either directly, indirectly, contributorily,

literally, through the doctrine of equivalents, or otherwise, and have not induced others to

infringe any valid and/or enforceable claim of the Patents-in-Suit.

                                    Fourth Additional Defense
                                        (35 U.S.C. § 286)

       Plaintiff’s recovery for alleged infringement of the Patents-in-Suit, if any, is limited to

any alleged infringement committed no more than six years prior to the filing of its Complaint

pursuant to 35 U.S.C. § 286.

                                     Fifth Additional Defense
                                         (35 U.S.C. § 287)

       Any claim for damages for patent infringement by Plaintiff is limited by 35 U.S.C. § 287

to those alleged damages occurring only after sufficient notice of infringement, including as a

result of the failure of Plaintiff, any predecessor-in-interest and/or their licensees to mark

products embodying the inventions of the Patents-in-Suit.

                                     Sixth Additional Defense
                                  (Prosecution History Estoppel)

       By reason of positions taken during prosecution of the Patents-in-Suit and/or related

applications, Plaintiff is estopped and otherwise barred from asserting that any claim of the




                                                 108
EAST\180147044.4
       Case 6:21-cv-00097-ADA Document 19 Filed 04/12/21 Page 109 of 113




Patents-in-Suit cover, either literally or by the doctrine of equivalents, any product or method

made, used, sold, offered for sale, or imported by Defendants.

                                  Seventh Additional Defense
                                     (Equitable Defenses)

       Plaintiff is barred from recovering in this suit under the doctrines of laches, estoppel,

unclean hands and/or acquiescence.

                                   Eighth Additional Defense
                              (Reservation of Additional Defenses)

       Defendants reserve all additional defenses under Rule 8(c) of the Federal Rules of Civil

Procedure, the Patent Laws of the United States, and any other defenses, at law and equity, that

may now or in the future be available based on discovery or any other factual investigation

concerning this case or any related action.

               HOME DEPOT U.S.A., INC. AND HOME DEPOT PRODUCT
                     AUTHORITY, LLC’S COUNTERCLAIMS

       Pursuant to Rule 13 of the Federal Rules of Civil Procedure, Counterclaim Plaintiffs

Home Depot U.S.A., Inc. (“HDUSA”) and Home Depot Product Authority, LLC (“HDPA”)

(collectively “Home Depot”) hereby assert the following counterclaims against Counterclaim

Defendant Lynk Labs, Inc.’s (“Lynk”) First Amended Complaint for Patent Infringement

(“Complaint”), as follows:

                                  NATURE OF THE ACTION

       1.      Home Depot incorporates by reference Paragraphs 1-182 of its foregoing Answer

and Additional Defenses as if fully pleaded herein.

       2.      These Counterclaims seek a declaration pursuant to the Federal Declaratory

Judgment Act, 28 U.S.C. §§ 2201 and 2202, that Home Depot does not infringe any valid and

enforceable claim of United States Patent Nos. 10,492,251, 10,757,783, 10,091,842, 10,932,341,


                                                109
EAST\180147044.4
        Case 6:21-cv-00097-ADA Document 19 Filed 04/12/21 Page 110 of 113




10,537,001, 10,349,479, 10,652,979, 10,154,551, and 10,517,149 (collectively, the “Patents-in-

Suit”), and that the Patents-in-Suit are invalid.

                                           THE PARTIES

        3.       HDUSA is a Delaware corporation with its principal place of business in Atlanta,

Georgia. HDPA is a Georgia limited liability company with its principal place of business in

Atlanta, Georgia.

        4.       Lynk is a corporation incorporated in the State of Illinois with its principal place

of business at 2511 Technology Drive, Suite 108, Elgin, Illinois 60124. Before then, Lynk’s

principal place of business was 585 Tollgate Road, Suite E, Elgin, Illinois 60017.

                                  JURISDICTION AND VENUE

        5.       This Court has subject matter jurisdiction over these Counterclaims pursuant to 28

U.S.C. § 1331 and 1338(a), the patent laws of the United States set forth at 35 U.S.C. §§ 101 et

seq., and the Declaratory Judgment Act, 28 U.S.C. §§ 2201 and 2202.

        6.       Personal jurisdiction over Lynk is proper because, inter alia, Lynk has consented to

the personal jurisdiction of this Court by commencing its action for patent infringement in this

judicial district.

        7.       Venue is proper in this judicial district pursuant to 28 U.S.C. §§ 1391(b) and

1391(c). The foregoing is without waiver to any Home Depot arguments that this venue is not

the most convenient or otherwise appropriate forum for adjudication of this action.

                                            COUNT ONE

                     Declaration of Non-Infringement of the Patents-in-Suit

        8.       Home Depot incorporates herein and realleges, as if fully set forth in this

paragraph, all of the allegations of their Counterclaims above.



                                                    110
EAST\180147044.4
       Case 6:21-cv-00097-ADA Document 19 Filed 04/12/21 Page 111 of 113




           9.     By virtue of Lynk’s filing of the Complaint herein, an actual controversy exists

between Home Depot and Lynk with respect to Home Depot’s alleged infringement of the Patents-

in-Suit.

           10.    Home Depot is entitled to a judicial declaration that they have not and do not

infringe directly or indirectly, literally or under the doctrine of equivalents, any valid,

enforceable claim of the Patents-in-Suit.

                                            COUNT TWO

                           Declaration of Invalidity of the Patents-in-Suit

           11.    Home Depot incorporates herein and realleges, as if fully set forth in this

paragraph, all of the allegations of their Counterclaims above.

           12.    By virtue of Lynk’s filing of the Complaint herein, an actual case or controversy

exists between Home Depot and Lynk regarding the validity of the Patents-in-Suit.

           13.    The claims of the Patents-in-Suit are invalid for failure to satisfy one or more of

the provisions in Title 35 of the United States Code, including without limitation §§ 101, 102,

103, and/or 112. For example, one or more of the references cited during prosecution of the

Patents-in-Suit (as well as additional references which will be identified in discovery) anticipate

and/or render the claims of the Patents-in-Suit obvious to one having ordinary skill in the art.

           14.    Home Depot is entitled to a judicial declaration and order that the Patents-in-Suit

are invalid.

                                   DEMAND FOR JURY TRIAL

           Defendants, under Rule 38 of the Federal Rules of Civil Procedure, request a trial by jury

of all claims, defenses and counterclaims so triable by right.




                                                   111
EAST\180147044.4
        Case 6:21-cv-00097-ADA Document 19 Filed 04/12/21 Page 112 of 113




                                       PRAYER FOR RELIEF

        WHEREFORE, Defendants respectfully pray that judgment be entered in their favor and

against Plaintiff as follows:

        A.         Enter judgment against Plaintiff and in favor of Defendants, thereby dismissing

Plaintiff’s Complaint with prejudice, and order that Plaintiff is entitled to no recovery on the

Complaint;

        B.         Find that Defendants have not infringed and are not infringing any valid claim of

the Patents-in-Suit, either directly or indirectly, literally or under the doctrine of equivalents,

contributorily, willfully, or otherwise, and have not induced others to infringe the Patents-in-

Suit;

        C.         Find that the claims of the Patents-in-Suit are invalid;

        D.         Find that no damages or royalties are due for any of the acts alleged by Plaintiff

in its Complaint;

        E.         Find that this is an exceptional case pursuant to 35 U.S.C. § 285, and award

Defendants their attorney fees and full costs of suit; and

        F.         Grant such other further relief as the Court may deem proper and just.



DATED: April 12, 2021                            Respectfully submitted,


                                                   /s/ Aaron G. Fountain
                                                   Aaron G. Fountain
                                                   Texas Bar No. 24050619
                                                   DLA PIPER LLP (US)
                                                   303 Colorado, Suite 3000
                                                   Austin, TX 78701
                                                   Tel: 512.457.7125
                                                   Fax: 512.457.7001
                                                   aaron.fountain@dlapiper.com


                                                   112
EAST\180147044.4
       Case 6:21-cv-00097-ADA Document 19 Filed 04/12/21 Page 113 of 113




                                                 Nicholas G. Papastavros (Pro Hac Vice pending)
                                                 DLA PIPER LLP (US)
                                                 33 Arch Street, 26th Floor
                                                 Boston, MA 02110-1447
                                                 Tel: 617.406.6000
                                                 Fax: 617.406.6100
                                                 nick.papastavros@dlapiper.com

                                                 ATTORNEYS FOR DEFENDANTS HOME
                                                 DEPOT USA, INC., THE HOME DEPOT INC.,
                                                 AND HOME DEPOT PRODUCT AUTHORITY,
                                                 LLC




                                 CERTIFICATE OF SERVICE


        I hereby certify that on the 12th day of April 2021, I electronically filed the foregoing with
the Clerk of Court using the CM/ECF system which will send notification of such filing via
electronic mail to all counsel of record. Any other counsel of record will be served by first class
U.S. mail.

                                                       /s/ Aaron G. Fountain
                                                       Aaron G. Fountain




                                                 113
EAST\180147044.4
